 
 
Exhibit 10.1
 
 
 
 
 
 
 
 
OFFICE LEASE AGREEMENT
 
BETWEEN
 
 
 
CELEBRATION POINTE OFFICE PARTNERS II, LLC,
a Florida limited liability company, Landlord
 
 
 
AND
 
 
 
SHARPSPRING TECHNOLOGIES, INC.
a Delaware corporation,
Tenant
 
 
 
 
FOR
 
 
 
CELEBRATION POINTE
 
 
Gainesville, Florida
 
 
 
Dated: April 18, 2018
 
 
 
 
 
 
 

 
 
TABLE OF CONTENTS
 
 
ARTICLE I
3
INTRODUCTORY PROVISIONS
3
Section 1.1. References and Conflicts
3
Section 1.2. Exhibits
3
Section 1.3. General Definitions
3
ARTICLE II
5
GRANT AND TERM
5
Section 2.1. Premises
5
Section 2.2. Term
6
ARTICLE III
6
RENT
6
Section 3.1 Minimum Rent
6
Section 3.2 Insurance
6
Section 3.3 Taxes
6
Section 3.4 Installments of Insurance and Taxes
7
Section 3.5 True-Up of Insurance and Taxes
7
Section 3.6 Treatment of Taxes and Insurance for Partial Years
7
Section 3.7 Payment of Rent
7
Section 3.8 Late Charge
7
Section 3.9 Sales and Use Tax
7
ARTICLE IV
7
PREPARATION OF PREMISES
7
Section 4.1 Landlord’s Work
7
Section 4.2 Delivery of Possession
8
Section 4.3 Warranty
8
Section 4.4 Alterations by Tenant
8
Section 4.5 Removal by Tenant
9
Section 4.6 Construction Insurance
9
ARTICLE V
9
CONDUCT OF BUSINESS
9
Section 5.1 Use
9
Section 5.2 Signs.
9
Section 5.3 Tenant’s Covenants
10
Section 5.4 Notice by Tenant
10
Section 5.5 Hazardous Materials
10
ARTICLE VI
11
LANDLORD’S SERVICES
11
Section 6.1 Maintenance
11
Section 6.2 Landlord’s Services
11
Section 6.3 Utilities; Excess Usage
12
Section 6.4 Parking (Vehicles and Bicycles)
12
ARTICLE VII
13
REPAIRS AND MAINTENANCE BY TENANT
13
Section 7.1 Repairs and Maintenance by Tenant
13
ARTICLE VIII
14
RESERVED
14
ARTICLE IX
14
INSURANCE, INDEMNITY AND LIABILITY
14

 
 

 
 
Section 9.1 Landlord’s Insurance Obligations
14
Section 9.2 Tenant’s Insurance Obligations
14
Section 9.3 Waiver of Subrogation
15
Section 9.4 Covenant to Hold Harmless
15
Section 9.5 Consequential Damages
16
ARTICLE X
16
DESTRUCTION OF PREMISES
16
Section 10.1 Casualty
16
ARTICLE XI
17
CONDEMNATION
17
Section 11.1 Eminent Domain
17
Section 11.2 Rent Apportionment
17
ARTICLE XII
17
ASSIGNMENT, SUBLETTING AND ENCUMBERING LEASE
17
Section 12.1 No Assignment, Subletting or Encumbering of Lease
17
Section 12.2 Assignment or Sublet
18
Section 12.3 Transfer of Landlord’s Interest
18
Section 12.4 Recapture of Premises
18
Section 12.5 Continuing Liability
18
ARTICLE XIII
19
SUBORDINATION, ATTORNMENT, FINANCING AND ESTOPPEL CERTIFICATE
19
Section 13.1 Subordination
19
Section 13.2 Attornment
19
Section 13.3 Estoppel Certificate
19
ARTICLE XIV
20
RESERVED
20
ARTICLE XV
20
DEFAULT AND REMEDIES
20
Section 15.1 Elements of Default
20
Section 15.2 Landlord’s Remedies
20
Section 15.3 Bankruptcy
22
Section 15.4 Additional Remedies and Waivers
22
Section 15.5 Landlord’s Cure of Default
22
Section 15.6 Landlord's Default and Tenant's Remedies
22
ARTICLE XVI
23
RIGHT OF ACCESS
23
ARTICLE XVII
23
DELAYS
23
ARTICLE XVIII
23
END OF TERM
23
Section 18.1 Return of Premises
23
Section 18.2 Holding Over
24
ARTICLE XIX
24
COVENANT OF QUIET ENJOYMENT
24
ARTICLE XX
24
RESERVED
24
ARTICLE XXI
24
MISCELLANEOUS
24
Section 21.1 Entire Agreement
24
Section 21.2 Notices
24
Section 21.3. Governing Law
25

 
 

 
 
Section 21.4. Successors
25
Section 21.5 Brokers
25
Section 21.6 Transfer by Landlord
25
Section 21.7 No Partnership
25
Section 21.8 Waiver of Counterclaims
25
Section 21.9 Waiver of Jury Trial
25
Section 21.10 Severability
25
Section 21.11. No Waiver
25
Section 21.12 Interest
26
Section 21.13 Rules and Regulations
26
Section 21.14 Financial Statements
26
Section 21.15 General Rules of Construction
26
Section 21.16 Recording
26
Section 21.17 Effective Date
26
Section 21.18 Headings
26
Section 21.19 Tenant Liability
26
Section 21.20 Other Tenants
27
Section 21.21 Due Authorization
27
Section 21.22 Confidentiality
27
Section 21.23 Attorney’s Fees
27
Section 21.24 Waiver of Redemption by Tenant
27
Section 21.25 Non-Discrimination
27
Section 21.26 [Intentionally deleted]
27
Section 21.27 Telecommunications Equipment/Early Access
27
Section 21.28 Landlord’s Right to Interrupt Utilities
28
Section 21.29 Liability of Landlord
28
Section 21.30 Radon Gas
28
Section 21.31 Non-Responsibility for Certain Liens
28
Section 21.32 Landlord Representations
28
Section 21.33 Expansion Right
28

 
EXHIBITS
 
Exhibit A -

Site Plans (A-1 = Project; A-2 = Building)

Exhibit B -
Rules and Regulations 
Exhibit C -
Form of Commencement and Expiration Date Declaration Exhibit D-Intentionally
Deleted
Exhibit E -

Description of Landlord’s Work – “Turnkey Condition”
Exhibit F -

Form of Subordination, Non-Disturbance and Attornment Agreement

 
 

 
 
OFFICE LEASE AGREEMENT
 
This OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of this  
day of April, 2018 (being the “Effective Date” as defined in Section 21.17
below), by and between CELEBRATION POINTE OFFICE PARTNERS II, LLC, a Florida
limited liability company (“Landlord”), and SHARPSPRING TECHNOLOGIES, INC., a
Delaware corporation (“Tenant”).
 
SUMMARY OF CERTAIN PROVISIONS
 
The following references furnish data to be incorporated in the specified
Sections of this Lease and shall be construed to incorporate all of the terms of
the entire applicable Section as fully set forth in this Lease:
 
1. 
Building Address: 5001 Celebration Pointe Avenue, Gainesville, Florida.
 
2. 
Premises: Approximately 25,000 rentable square feet of Class A office space
located on the third (3rd) and fourth (4th) floors of Office Building 5001 that
will be more particularly depicted on a space plan that will be prepared
pursuant to Section 4.4(b). The Premises do not include the area above dropped
ceilings (if applicable), below the upper surface of floor slabs or the areas
outside of the inner surface of walls and plate glass.
 
Usable Area of the Premises:
 
■ 
3rd Floor = 7,820 square feet; and
 
■ 
4th Floor = 16,468 square feet.
 
Rentable Area of the Premises including load factor:
 
■ 
3rd Floor with 12% load factor = 8,758 square feet; and
 
■ 
4th Floor with 9% load factor = 17,950 square feet.
 
Rentable Area of Building 5001: 85,357 square feet.
 
3. 
Delivery Date/Rent Commencement: The Premises are available immediately for
Tenant build out. Tenant’s Minimum Rent shall commence the date upon which
Tenant takes possession of and occupies all or any part of the Premises for
normal business activities.
 
4. 
Initial Lease Term: A ten (10) year initial term.
 
5. 
Renewal Option Term: After the Initial Lease Term, Tenant shall have the option
to renew the lease for five (5) years in incremental one-year periods, in each
case by providing written notice at least one-hundred and eighty (180) days in
advance of the end of the then current lease term. Such renewals shall include
an increase of Minimum Rent of 2.5% per year on as-is basis.
 
6. 
Expiration Date: The last day of the calendar month that is ten (10) years
following the Commencement Date unless extended pursuant to Section 2.2(b).
 
7. 
[Intentionally deleted.]
-1-

 
 
8. 
Minimum Rent: [Section 3.1] Minimum Rent, as further described in Section 3.1,
is comprised of a “Rental Element” and a “CAM Element,” as further set forth in
the following table:
 
 
Lease Year
 
 
Rental Element (PSF per year)
 
 
CAM Element (PSF per year)
 
 
Minimum Rent
(PSF per year)
 
 
Estimated Rentable Area of Premises
 
 
Annual Minimum Rent
 
 
Monthly Minimum Rent
 
  1 
 $17.00 
 $6.16 
 $23.16 
  26,708 
 $618,557.28 
 $51,546.44 
  2 
 $17.00 
 $6.16 
 $23.16 
  26,708 
 $618,557.28 
 $51,546.44 
  3 
 $18.00 
 $6.16 
 $24.16 
  26,708 
 $645,265.28 
 $53,772.11 
  4 
 $18.00 
 $6.16 
 $24.16 
  26,708 
 $645,265.28 
 $53,772.11 
  5 
 $19.00 
 $6.16 
 $25.16 
  26,708 
 $671,973.28 
 $55,997.77 
  6 
 $19.00 
 $6.16 
 $25.16 
  26,708 
 $671,973.28 
 $55,997.77 
  7 
 $20.00 
 $6.16 
 $26.16 
  26,708 
 $698,681.28 
 $58,223.44 
  8 
 $20.00 
 $6.16 
 $26.16 
  26,708 
 $698,681.28 
 $58,223.44 
  9 
 $21.00 
 $6.16 
 $27.16 
  26,708 
 $725,389.28 
 $60,449.11 
  10 
 $21.00 
 $6.16 
 $27.16 
  26,708 
 $725,389.28 
 $60,449.11 

 
Minimum Rent does not include Taxes or Insurance Costs. As further provided in
Article III of this Lease, Tenant shall be responsible for paying Tenant’s Share
of Taxes and Insurance Costs.
 
9. 
Rent Payment Address: [Section 3.7]
 
Celebration Pointe Office Partners II, LLC
2579 SW 87th Drive
Gainesville, FL 32608
Attention: Svein H. Dyrkolbotn
Landlord’s FEIN: 47-3795681
 
10. 
Permitted Use: For office use and related ancillary uses to support Tenant’s
daily operations; provided that all such uses shall comply with applicable laws,
codes, regulations and matters of record. [Section 5.1]
 
11. 
Broker(s): Front Street Commercial Real Estate Group, representing Landlord and
Tenant [Section 21.5]
 
12. 
Minimum Rent includes Common Area maintenance costs (represented by the “CAM
Element” set forth in Paragraph 8 above) but does not include Taxes or Insurance
Costs. As further provided herein, Tenant shall be responsible for paying
Tenant’s Share of Taxes and Insurance Costs.
 
(i) 
Tenant shall be responsible for electrical and janitorial services inside the
Premises. Landlord shall be responsible for electrical and janitorial services
throughout the Common Areas.
 
(ii) 
As further provided in Section 3.9, Tenant shall be responsible for the payment
of sales and use tax.
 
(iii) 
Tenant shall be responsible for supplying its own furniture, fixtures and
furnishings; telephone and internet services.
 
- 2 -

 
 
ARTICLE I
 
INTRODUCTORY PROVISIONS
 
Section 1.1. References and Conflicts. References to Sections appearing in the
Summary of Certain Provisions are to designate some of the other locations in
this Lease where additional provisions applicable to the particular items within
the Summary of Certain Provisions appear. Each reference in this Lease to any
item within the Summary of Certain Provisions shall be construed to incorporate
all of the terms provided for under such provision and shall be read in
conjunction with all other provisions of this Lease applicable thereto. If there
is any conflict between the terms contained in the Summary of Certain Provisions
and any other provisions of this Lease, the latter shall control. The Summary of
Certain Provisions is incorporated by this reference into this Lease.
 
Section 1.2. Exhibits. The following drawings and special provisions are
attached to this Lease as exhibits and are hereby made a part of this Lease:
 
Exhibit A -

Site Plans (A-1 = Project; A-2 = Building)

Exhibit B -
Rules and Regulations    
Exhibit C -

Commencement and Expiration Date Declaration Exhibit D-Intentionally Deleted
Exhibit E -

Description of Landlord’s Work
Exhibit F -

Subordination Non-Disturbance and Attornment Agreement

 
Section 1.3. General Definitions. In addition to the terms defined in the
Summary of Certain Provisions, the following terms, whenever used in this Lease
with the first letter of each word capitalized, shall have only the meanings set
forth in this Section 1.3, unless such meanings are expressly modified, limited
or expanded elsewhere in this Lease:
 
(a)           “Additional Rent” means all amounts other than Minimum Rent due
and owing to Landlord under this Lease including, without limitation, Tenant’s
Share of Taxes and Insurance.
 
(b)            “Common Areas” mean all areas, facilities and improvements (as
the same may be enlarged, reduced, replaced, removed or otherwise altered by
Landlord) from time to time made available in the Project by Landlord under
Section 2.1 of this Lease for the non-exclusive common use of occupants of the
Project, including Tenant, its agents, employees and invitees. The Common Areas
shall include, without limitation, lobbies (at ground level or otherwise), mail
rooms, parking areas, decks and facilities, sidewalks, stairways, escalators,
conduits, elevators, service corridors, fire corridors, seating areas, truck
ways, ramps, loading docks, delivery areas, landscaped areas, park areas,
hardscape elements (including fountains), retention/detention areas, park areas,
package pickup stations, public restrooms and comfort stations, access and
interior roads, retaining walls, drainage systems, bus stops and lighting
facilities. Notwithstanding anything in the foregoing to the contrary, the
Common Areas shall not include any stairways, ramps, loading docks or delivery
areas included in the Premises, if any, or in the premises of any occupant of
the Project and intended for such occupant’s exclusive use.
 
Subject to Landlord’s right to change or alter any of the Common Areas, Tenant
shall have, as appurtenant to the Premises, the non-exclusive right to use the
Common Areas in common with others, subject to reasonable rules of general
applicability to tenants and other occupants and users of the Project from time
to time made by Landlord of which Tenant is given notice.
 
- 3 -

 
 
(c)           “Force Majeure” means a material delay beyond the reasonable
control of the delayed party caused by labor strikes, lock outs, industry wide
inability to procure materials, extraordinary restrictive governmental laws or
regulations (such as gas rationing), mass riots, war, military power, sabotage,
material fire or other material casualty, Severe Weather, or an extraordinary
and material act of God (such as a tornado or earthquake), but excludes
inadequacy of insurance proceeds, litigation or other disputes, financial
inability, lack of suitable financing, delays of the delayed party’s contractor
and failure to obtain approvals or permits unless otherwise caused by an event
of Force Majeure. “Severe Weather” means weather that a reasonable person would
find unusual and unanticipated at the time of the scheduling of the activity
based on recent weather patterns for the period in question that actually
results in delay, provided that the delayed party delivers to the other party,
upon request, reasonable documentation from an unbiased weather authority
substantiating such claim. If either party hereto is delayed or hindered in or
prevented from the performance of any obligation required hereunder by Force
Majeure, the time for performance of such obligation shall be extended for the
period of the delay, provided that Force Majeure shall not excuse prompt and
timely payments when due under this Lease or other delays that are explicitly
excluded from Force Majeure hereunder.
 
(d)           “Lease Year” means the twelve (12) month period beginning on the
first day of the month immediately following the Commencement Date and
terminating on the last day of the same month of the succeeding year, and each
successive twelve (12) month period thereafter during the Term. The period of
time, if any, between the Commencement Date and the first day of the month
immediately following the Commencement Date shall be considered to be a part of
the first Lease Year.
 
(e)           “Tenant Delay(s)” shall have the meaning attributed thereto in
Exhibit E.
 
(f)           “Tenant’s Share” means a fraction, the numerator of which is the
Rentable Area of the Premises and the denominator of which is the Rentable Area
of the Building.
 
(g)           “Insurance” shall mean all insurance carried and maintained by
Landlord with respect to the Building including, without limitation, those
coverages described in Section 9.1 hereof.
 
(h)           “Insurance Costs” shall mean all premiums and other amounts paid
or incurred by Landlord for Insurance.
 
(i)           “Interest” means the Prime Rate reported in the Money Rates
section of The Wall Street Journal on the twenty-fifth (25th) day of the month
preceding the date upon which the applicable obligation is incurred plus three
percent (3%).
 
(j)            “Office Building” or “Building” means the office building known
as Building 5001 as identified on the site plan that is attached as Exhibit A-2
to this Lease.
 
(k)           “Project” means the mixed-use center located in Gainesville,
Alachua County, Florida, and known as “Celebration Pointe” or such other name as
Landlord may designate from time to time. The Project is further shown and
delineated on the site plan attached hereto as Exhibit A-1.
 
(l)            “Rent” means Minimum Rent and Additional Rent.
 
(m)           “Rentable Area” means rentable square footage, whether or not
actually leased or occupied, measured per the 1996 BOMA standards with a load
factor of 12% on the third (3rd) floor and 9% on the fourth (4th floor).
 
- 4 -

 
 
The amount of Minimum Rent set forth in Paragraph 8 of the Summary of Certain
Provisions is based upon the Rentable Area of the Premises. Upon substantial
completion of construction of Tenant’s Work (as defined in Section 4.1 below),
the Rentable Area of the Premises shall be determined by Landlord’s architect.
If the measured Rentable Area of the Premises is more than one percent (1%)
different than the Rentable Area of the Premises set forth in Paragraph 2 of the
Summary of Certain Provisions, then prior to the Commencement Date the Rentable
Area of the Premises shall be adjusted accordingly and Minimum Rent shall be
calculated using the Rentable Area of the Premises as adjusted; provided,
however, that in no event shall the Rentable Area of the Premises be 3% more
than the Rentable Area of the Premises set forth in Paragraph 2 of the Summary
of Certain Provisions for purposes of calculating Minimum Rent. Promptly after
the Commencement Date, Landlord and Tenant shall execute and deliver a written
declaration in the form attached hereto as Exhibit C. Landlord shall have the
right to adjust the Rentable Area of the Office Building once completed;
provided, however, that Tenant’s Share shall not increase due to any such
adjustments.
 
(n)            “Rentable Area of the Premises” means the amount of space upon
which Rent is payable under this Lease as set forth in Paragraph 2 of the
Summary of Certain Provisions.
 
(o)            “Retail Area” means the retail portion of the Project.
 
(p)             “State” means the State of Florida.
 
(q)            “Taxes” shall mean and include all federal, state, county, or
local governmental or municipal taxes, fees, charges or other impositions of
every kind and nature, whether general, special, ordinary or extraordinary
(including, without limitation, real estate taxes, general and special
assessments and interest thereon whenever the same may be payable in
installments), transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including sales taxes applicable to the receipt of rent, unless required
to be paid by Tenant, which may be levied or assessed by, or are payable to, any
lawful authority during or with respect to any calendar or fiscal year falling
in whole or in part during the Term because of or in connection with the
ownership, leasing and operation of the Building. Taxes shall also include,
without limitation, any assessment, tax, fee, levy or charge in addition to, or
in substitution, partially or totally, for or as a supplement to any assessment,
tax, fee, levy or charge previously included within the definition of Taxes. All
such new and increased assessments, taxes, fees, levies and charges and all
similar assessments, taxes, fees, levies and charges and service payments in
lieu of Taxes shall be included within definition of Taxes. Tax refunds shall be
deducted from Taxes in the year they are received by Landlord, but if such
refund shall relate to Taxes paid in a prior year of the Term, and the Lease
shall have expired, Landlord shall mail Tenant’s Share of such net refund (after
deducting expenses and attorneys’ fees), up to the amount Tenant paid towards
Taxes during such year, to Tenant’s last known address. Taxes shall not include:
(a) any net income, excise, profits (other than a tax on gross profits), estate,
gift, franchise, or capital stock tax or assessment upon Landlord; and (b) any
fine, penalty, cost or interest for any tax or assessment, or part thereof,
which Landlord failed to timely pay (except if same are imposed by reason of
Tenant’s default hereunder). For purposes of reimbursements by Tenant to
Landlord according to Section 3.3, “Taxes” shall be based on ad valorem real
estate taxes that include the maximum early payment discount.
 
(r)           “Underlying Documents”. The terms, conditions and provisions of
this Lease and the rights of the parties hereto are subject to all matters of
public record, public or private restrictions affecting Landlord or the
Building, and all applicable governmental rules and regulations, and are subject
to and subordinate to that certain Master Declaration of Easements, Covenants
and Restrictions for Celebration Pointe executed by Celebration Pointe Holdings,
LLC, recorded in the Public Records of Alachua County, Florida, as amended from
time to time (the “Declaration”). Tenant agrees to comply with the provisions of
the Declaration and any other recorded or unrecorded documents affecting the
Building (collectively, the “Underlying Documents”). Landlord represents and
warrants that the Permitted Use does not violate any restrictions, terms or
conditions of the Declaration. Landlord warrants and represents that, as of the
Effective Date, Landlord has provided Tenant with true, correct and complete
copies of the Underlying Documents. Landlord covenants that it will provide
Tenant with true, correct and complete copies of any amendments of the
Underlying Documents during the Term.
 
- 5 -

 
 
ARTICLE II
 
GRANT AND TERM
 
Section 2.1.  Premises. Landlord, in consideration of the Rent to be paid and
the covenants to be performed by Tenant, does hereby lease and demise to Tenant,
and Tenant hereby rents and hires from Landlord, for the Term, the Premises.
Landlord shall have and hereby reserves the right at its reasonable discretion,
at any time and from time to time during the Term, to (i) redesignate, modify,
alter, expand, reduce and change the Common Areas including, without limitation,
the area, level, location and arrangement of all parking areas, decks, roadways
and driveways; and (ii) make alterations or additions to, and build additional
stories on, the buildings in the Retail Area and to construct other buildings
and improvements of any type in the Project for lease to tenants or for such
other uses as Landlord desires, including the right to locate and/or erect
thereon permanent or temporary kiosks and structures; and (iii) exclude from the
Common Areas such building areas and related areas as Landlord shall designate.
If Landlord elects to enlarge the Project, any additional area may be included
by Landlord in the definition of the Project. Landlord shall also have the
general right from time to time to include within and/or to exclude from the
defined Project any existing or future areas, subject to the foregoing
limitations. In exercising its rights in this subsection, Landlord shall (i)
conform to the requirements of the Underlying Documents, (ii) not change the
Common Areas or any other components of the Project in a manner that limits or
reduces Tenant’s right to use them or reduces their quality, (iii) not change
the parking provided pursuant to Section 6.4, (iv) not adversely affect the
views from the Premises, (v) not materially and adversely limit or reduce access
to and from public roads adjoining the Project, and (vi) not increase Minimum
Rent or Tenant’s Share. This Lease is subject to all applicable building
restrictions, planning and zoning ordinances, governmental rules and
regulations, existing underlying leases, and all other encumbrances, covenants,
restrictions and easements affecting the Project.
 
Section 2.2.                   Term.
 
(a)           Term. The initial term of this Lease (the “Initial Term”) shall
commence on the Commencement Date and, unless sooner terminated as hereinafter
provided, shall end on the Expiration Date, as such dates are respectively
specified in the Summary of Certain Provisions. The Initial Term and any Option
Periods are collectively referred to as the “Term” in this Lease. Landlord shall
deliver the Premises to Tenant in accordance with Section 4.2 herein.
 
(b)           Option Periods. Provided that Tenant is not then in default hereof
beyond any applicable notice and cure periods, Tenant shall have the option
(each an “Option”) to extend the Term for the Option Periods identified in the
Summary of Certain Provisions. Each Option shall be exercised, if at all, by
written notice to Landlord at least one hundred eight (180) days prior to the
expiration of the Initial Term or the then- current Option Period, as
applicable. All terms and conditions contained herein shall apply during the
Option Periods except that Minimum Rent shall change as set forth below. If
Tenant does not exercise the foregoing Options to renew this Lease within the
required time periods, then such Options shall become null and void and be of no
further force or effect. Beginning on the first day of each Option Period, if
exercised, Minimum Rent shall be payable in the amount of Minimum Rent as of the
last day of the prior period plus an increase of 2.5%.
 
ARTICLE III
 
RENT
 
Section 3.1 Minimum Rent. During the Initial Term, Tenant shall pay annual
minimum rental (“Minimum Rent”) for the Premises in the amount set forth in the
Summary of Certain Provisions, which sum shall be payable by Tenant in equal
consecutive monthly installments in the amount set forth in the Summary of
Certain Provisions, without demand. The first installment of Minimum Rent shall
be paid in advance on the Commencement Date. If the Commencement Date occurs on
a day other than the first day of a month, the first installment of Minimum Rent
shall be prorated at a daily rate based on the number of days in such month.
 
Section 3.2 Insurance. In addition to any Minimum Rent payable under Section 3.1
above, Tenant shall pay as Additional Rent in accordance with Section 3.4, at
the same time as payments of Minimum Rent are due, Tenant’s Share of Insurance
Costs incurred by Landlord.
 
Section 3.3 Taxes. In addition to any Minimum Rent payable under Section 3.1
above, Tenant shall pay as Additional Rent in accordance with Section 3.4, at
the same time as payments of Minimum Rent are due, Tenant’s Share of Taxes
incurred by Landlord for the Building. The expiration or termination of this
Lease shall not affect the obligations of Tenant and rights of Landlord pursuant
to Section 3.2 or 3.3 which remain to be performed after such expiration or
termination, Landlord and Tenant agreeing that said obligations and rights shall
survive such expiration or termination.
 
- 6 -

 
 
Section 3.4 Installments of Insurance and Taxes. With each payment of Minimum
Rent, Landlord may require Tenant to pay one-twelfth (1/12th) of the estimated
amount of Insurance Costs and Taxes for the applicable calendar year. Landlord
will provide Tenant with a good faith estimate of Tenant’s Share of Insurance
Costs and Taxes at least forty-five (45) days in advance of the end of each
calendar year. If Landlord has not furnished Tenant an estimate for any given
calendar year, Tenant shall continue to pay on the basis of the prior calendar
year’s estimate until the month after such estimate is given. Landlord’s
estimate of Insurance Costs and Taxes for the initial calendar year of the Term
is $2.84 per square foot per year (comprised of an estimated $0.34 per square
foot per year for Insurance Costs and an estimated $2.50 per square foot per
year for Taxes).
 
Section 3.5 True-Up of Insurance and Taxes. Landlord shall, within no more than
ninety (90) days after each calendar year during the Term, provide Tenant a
statement of such year’s actual Insurance cost and Taxes, including a copy of
the invoices for Insurance and the tax bill. If actual Insurance Costs and/or
Taxes are greater than the estimated amounts theretofore paid by Tenant, Tenant
shall pay Landlord within thirty (30) days after receipt of such statement
Tenant’s Share of the difference thereof. If actual Insurance Costs and/or Taxes
are less than the estimated amounts theretofore paid by Tenant, Landlord shall,
at Landlord’s option, either refund the excess to Tenant within thirty (30) days
after the delivery of such statement or provide Tenant a credit against Rent in
an amount equal to such excess.
 
Section 3.6 Treatment of Taxes and Insurance for Partial Years. For partial
calendar years during the term of this Lease, the amount of Insurance and Taxes
payable that is applicable to that partial calendar year shall be prorated based
on the ratio of the number of days of such partial calendar year falling during
the term of this Lease to 365.
 
Section 3.7 Payment of Rent. Minimum Rent and Additional Rent shall be paid to
Landlord, in advance, on or before the first day of the Term hereof and on or
before the first day of each and every successive calendar month thereafter
during the Term of this Lease, at the Rent Payment Address set forth in the
Summary of Certain Provisions (or at such other address of which Landlord shall
have given Tenant notice in accordance with this Lease). All other Rent shall be
paid as provided elsewhere in this Lease. In the event the term of this Lease
commences on a day other than the first day of a calendar month or ends on a day
other than the last day of a calendar month, then the monthly rental for the
first and last fractional months of the term hereof shall be appropriately
prorated.
 
Section 3.8 Late Charge. If any Rent or other sums are not received within ten
(10) days of when due, Tenant shall pay upon demand by Landlord, as Additional
Rent, (i) a service charge equal to one and one half percent (1.5%) of the
amount of such overdue payment for the purpose of defraying Landlord’s
administrative expenses relative to handling such overdue payment plus (ii)
Interest, which Interest shall accrue beginning on the date the payment was
originally due and payable.
 
Section 3.9 Sales and Use Tax. Tenant shall pay all Florida sales and use tax
due on Minimum Rent, Additional Rent and all other amounts payable by Tenant to
Landlord under this Lease upon which Florida sales and use tax may be imposed
from time to time pursuant to Section 212.031, Florida Statutes, or any similar
or successor law.
 
ARTICLE IV
 
PREPARATION OF PREMISES
 
Section 4.1 Landlord’s Work. Landlord anticipates developing the Project to a
sustainable standard according to USGC LEED Certification. Landlord, at
Landlord’s sole expense, shall construct the shell of the Office Building
wherein the Premises is to be located and otherwise perform the work described
in Exhibit E attached hereto (“Landlord’s Work”), at Landlord’s expense.
Landlord shall obtain all certificates and approvals necessary with respect to
Landlord’s Work, and shall construct the Office Building to be LEED Certified.
Acceptance of possession of the Premises by Tenant shall be conclusive evidence
that Landlord’s Work has been fully performed in the manner required, subject to
punch list items. Any items of Landlord’s Work that are not completed as of
delivery of the Premises shall be identified by Tenant on a punch list submitted
to Landlord within fifteen (15) business days after such delivery, or as soon as
possible thereafter and Landlord shall thereafter complete the same within
thirty (30) days. Any items of Landlord’s Work that are not timely identified on
such a punch list shall be deemed completed to the extent that they are capable
of detection as of delivery of the Premises. All work other than Landlord’s Work
to be carried out and completed in the Premises is the responsibility of Tenant
(collectively, “Tenant’s Work”).
 
- 7 -

 
 
Section 4.2 Delivery of Possession. Landlord shall use best efforts to deliver
possession of the Premises to Tenant with Landlord’s Work complete and in
turnkey condition such that Tenant is able to obtain permits for Tenant’s Work
without further action by Landlord (“Turnkey Condition” as described in Exhibit
E”). If despite using reasonable efforts, Landlord is unable to deliver
possession of the Premises to Tenant in the Turnkey Condition on or before the
Estimated Delivery Date, Landlord may extend the Estimated Delivery Date by up
to ninety (90) days upon written notice to Tenant provided such notice is given
at least sixty (60) days prior to the Estimated Delivery Date. If possession of
the Premises has not been delivered to Tenant in the Turnkey Condition by the
Estimated Delivery Date plus any applicable extensions for any reason whatsoever
other than a Tenant Delay, then (a) Landlord shall, promptly after demand
therefor, reimburse Tenant for its Holdover Costs, and (b) Tenant shall receive
one (1) day of free Rent for each day after the Estimated Delivery Date plus any
applicable extensions that Landlord has not delivered possession in the Turnkey
Condition. Anything in this Lease to the contrary notwithstanding, if Landlord
has not delivered possession of the Premises to Tenant in the Turnkey Condition
on or before September 1, 2018, then Tenant may terminate this Lease by written
notice to Landlord and this Lease shall terminate as of the date of such notice.
As used herein, “Holdover Costs” shall mean those amounts charged to Tenant by
its prior landlord for holding over in their then existing leased premises (the
“Prior Lease”) in excess of the rent and other charges payable by Tenant under
the Prior Lease for the period immediately prior to the Holdover Date, as
established by documentation reasonably acceptable to Landlord.
 
Section 4.3 Warranty. Landlord warrants to Tenant, for a period of twelve (12)
months after delivery of the Premises in the Turnkey Condition, that Landlord’s
Work shall be free from faulty materials and defective work, in accordance with
all applicable legal requirements, and sound engineering standards. Such
warranty includes, without limitation, the repair or replacement (including
labor), at Landlord’s sole cost, of all materials, fixtures and equipment
(including appliances) which are defective, or which are defectively installed
by Landlord in connection with Landlord’s Work. Landlord shall, at Tenant’s
option, assign to Tenant, or enforce for the benefit of Tenant, all warranties
from subcontractors and material suppliers for such materials, workmanship,
fixtures and equipment in effect after the expiration of such twelve (12) month
warranty period. The provisions of this subparagraph shall survive the
termination or expiration of this Lease. If Landlord fails to satisfy its
obligations hereunder within a reasonable amount of time after notice from
Tenant of any such faulty materials or defective work, Tenant may cause such
work to be repaired and may deduct the same from the next payment(s) of Rent due
hereunder up to fifty percent (50%) of each installment of such Rent until fully
recouped, or if the Term has expired, Landlord shall reimburse Tenant for same
upon demand.
 
Section 4.4 Alterations by Tenant.
 
(a)           Tenant Improvement Construction. Landlord agrees to deliver the
space turnkey per Tenant’s construction guidelines and specifications up to a
$60/square foot budget. Tenant will work with Landlord to develop plans,
specifications, and pricing based on similar finishes to tenant’s existing
office space, including the number of square footage of offices and kitchens and
the overall quality and style of finishes, as compared to Tenant’s existing
space. If the build out cost less than $60/square foot, any savings will go to
Landlord. Tenant agrees to achieve a LEED Certification for interiors for their
space within the Premises as a minimum commitment to occupancy to support the
Project goal for a sustainable development neighborhood program. Tenant shall
have access to the Premises before the Commencement Date to perform certain of
Tenant’s Work as set forth in Section 21.27.
 
(b)           Landlord shall, as part of Landlord’s Work, prepare a space plan
for the 3rd and 4th floors of the Premises. The space plan shall identify areas
that are under the exclusive control of Tenant. Landlord and Tenant shall work
with one another in good faith to finalize the space plan on or before the
thirtieth (30th) day after Landlord’s delivery of the Premises in the Turnkey
Condition. Within sixty (60) days after approval of the final space plan, or as
soon as possible thereafter, Tenant shall deliver to Landlord plans and
specifications in such detail as Landlord may reasonably request covering
Tenant's Work. Tenant shall not commence any work in the Premises until Landlord
has approved the plans and specifications therefore in writing, which approval
shall not be unreasonably withheld, conditioned or delayed; provided, however,
if Tenant has not received Landlord’s written approval within fifteen (15) days
of Tenant’s delivery of the plans and specifications to Landlord, the plans and
specifications shall be deemed approved by Landlord and Tenant may proceed with
Tenant’s Work. Once the plans and specifications are approved or are deemed
approved, they shall constitute the “Approved Plans” under this Lease.
 
- 8 -

 
 
(c)           Except as specifically set forth immediately above, Tenant shall
not make any alterations, repairs, additions or improvements to the Premises
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, conditioned or delayed. All alterations, additions or
improvements shall be performed in good and workmanlike manner and in accordance
with all applicable legal and insurance requirements and all drawings and
specifications approved by Landlord, and in accordance with the provisions of
this Lease. If consent is required, Tenant shall not commence any alterations or
improvements to the Premises unless and until Landlord approves the plans and
specifications for such work, which approval shall not be unreasonably withheld,
conditioned or delayed.
 
(d)           Prior to the commencement of any work by Tenant, Tenant shall
obtain the insurance required in Section 4.6 below and all plans and
specifications shall be approved by Landlord. Landlord shall have the right, at
no expense to Landlord, to require Tenant to furnish Landlord with payment and
performance bonds guaranteeing the completion of any such repairs, alterations,
additions or improvements. No liens arising out of any work performed, materials
furnished, or obligations incurred by or for the benefit of Tenant shall exist
against the Premises or the Office Building. The interest of Landlord in the
Premises, the Office Building and the Project shall not be subject to liens for
improvements made by or on behalf of Tenant. If any mechanics’, materialmen’s or
other lien (each, a “lien”) is filed against the Premises or the Office
Building(s) as a result of Tenant’s actions or inactions, Tenant, at its
expense, shall cause the lien to be discharged of record or fully bonded to the
satisfaction of Landlord within fifteen (15) days after notice of the filing
thereof, or as soon as possible thereafter. If Tenant fails to discharge or bond
against said lien within thirty (30) day period, Landlord may, in addition to
any other rights or remedies Landlord may have, but without obligation to do so,
bond against or pay the lien without inquiring into the validity or merits of
such lien, and all sums so advanced, including reasonable attorneys’ fees, shall
be paid by Tenant on demand as Additional Rent.
 
Section 4.5 Removal by Tenant. All present and future permanent repairs,
alterations, additions and improvements made to the Premises by either party
shall become the property of Landlord upon attachment. Upon the expiration or
sooner termination of this Lease, Tenant shall not remove any of Tenant’s
alterations, additions and improvements, without Landlord’s written approval,
except that Tenant shall remove any alterations, additions or improvements that
Landlord designates by written notice to Tenant at the time of Tenant’s request
to make such changes, and Tenant shall remove its trade fixtures if Tenant is
not in default hereunder. Nothing herein shall obligate Tenant to remove any
work done in accordance with the Approved Plans, including, without limitation,
cabling and wiring. Tenant shall promptly repair any damage to the Premises
caused by such removal. Tenant will not have any restoration obligations related
to Landlord’s Work.
 
Section 4.6 Construction Insurance. Prior to the commencement of any Tenant
alterations, repairs, additions or improvements to the Premises, Tenant shall
carry, or cause its contractor to carry, “Builder’s All Risk” insurance in an
amount reasonably approved by Landlord covering the performance of the same,
workers’ compensation coverage as required by law and shall provide evidence of
such coverage to Landlord, if requested. Landlord and any mortgagee of the
Building shall be named as additional insureds or loss payees, as applicable on
such policies.
 
ARTICLE V
 
CONDUCT OF BUSINESS
 
Section 5.1 Use. Tenant shall continuously use and occupy the Premises during
the Term solely for the purpose of conducting the business specifically set
forth in the Summary of Certain Provisions, and for no other purpose. Landlord
represents that the Permitted Use is permitted as of the Effective Date. Tenant
shall procure all license(s) and/or permit(s) required for the lawful conduct of
Tenant’s business and submit the same for inspection by Landlord upon demand.
Tenant, at Tenant’s expense, shall at all times comply with the requirements of
such license(s) or permit(s). Tenant shall have access to the Building and the
Premises 24 hours a day, seven days a week, and the Building entrances shall be
accessible through a keyless card system installed by Landlord.
 
Section 5.2 Signs. Landlord, at Landlord’s sole expense, shall provide Tenant
signage on the ground floor elevator lobby directory of the Office Building
including Tenant’s name and location, and Landlord reserves the right to exclude
any other names therefrom. Landlord shall also provide Tenant, at Landlord’s
expense, (i) signage on Tenant’s suite entry to the Premises, (ii) signage on
the 3rd and 4th floors of the Building providing direction to the Premises if
such floor is shared by one or more tenants. Any additional name, the size,
design, and location of each of the foregoing must first be approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, and further subject to Tenant obtaining, at Tenant’s sole cost and
expense, all approvals required for such signage under any applicable zoning
ordinances, building codes, other governmental requirements and documents of
record. Tenant shall also be permitted to construct, install, illuminate (if
applicable) and maintain, all at Tenant’s sole cost and expense, signage (x) in
a prominent location at or near the top of the northeast corner of the north
side of the Building, and (y) in a prominent location at or near the top of the
southwest corner of the south side of the Building (collectively, “Tenant’s
Building Signs”). Landlord may permit the installation of one other sign on the
same side of the Building (including, without limitation, at the top of such
side) but shall establish reasonable separation between Tenant’s Building Signs
and such other sign. The design, locations and installation of Tenant’s Building
Signs shall be subject to Landlord's prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Tenant shall be
solely responsible for obtaining, at Tenant’s sole cost and expense, all
approvals required for Tenant’s Building Signs under any applicable zoning
ordinances, building codes, other governmental requirements and documents of
record, and Landlord’s approval of Tenant’s Building Signs, if granted, shall be
subject to Tenant obtaining all such approvals.
 
- 9 -

 
 
Section 5.3 Tenant’s Covenants. Tenant covenants and agrees that, in the
operation of its business within the Premises, Tenant shall: (a) pay before
delinquency any and all taxes, assessments and public charges levied, assessed
or imposed upon Tenant’s business, or upon Tenant’s fixtures, furnishings or
equipment in the Premises; provided, however, that Tenant shall have the right
to contest such taxes; (b) not use any space outside the Premises for sale,
storage, display, hand billing, advertising, solicitation or any other similar
undertaking; (c) not use the plumbing facilities in the Premises for any purpose
other than that for which they were constructed; (d) not use any advertising
medium or sound devices inside or adjacent to the Premises which produce or
transmit sounds which are audible beyond the interior of the Premises, except as
otherwise approved by Landlord in writing; (e) not permit any odor to emanate
from the Premises which is reasonably objected to by Landlord or by any tenant
or occupant of the Office Building (and, upon written notice from Landlord,
Tenant shall immediately cease and desist from causing such odor, failing which
Landlord may deem the same a material breach of this Lease); (f) not use the
Premises in a manner that would constitute a nuisance; (g) keep the Premises in
a neat, clean, safe and sanitary condition; (h) be authorized to do business in
the State; (i) not store, display, sell or distribute for any alcoholic
beverages or any dangerous materials other than serving alcoholic beverages for
employee social events and events for clients; (j) not operate or permit to be
operated on the Premises any coin or token operated vending machine or similar
device other than vending machines for the exclusive use of Tenant’s employees;
(k) not permit any improper, immoral and “adult” entertainment or nudity in the
Premises, and not distribute or display any paraphernalia commonly used in the
use or ingestion of illicit drugs, or any x-rated, pornographic or so-called
“adult” newspaper, book, magazine, film, picture, video tape, video disk or
other similar representation or merchandise of any kind; (l) use good faith
efforts to avoid any action which would cause any work stoppage, picketing,
labor disruption or dispute, or any interference with the business or rights and
privileges of Landlord or any other tenant, occupant or other person lawfully in
the Project; (m) not interfere with the transmission or reception of microwave,
television, or radio communications signals by antennae located on the roof of
any building in the Office Building or elsewhere in the Project; (n) not move
any heavy machinery, heavy equipment or fixtures into or out of the Premises
without Landlord’s prior written consent, or place a load on any floor exceeding
the floor load per square foot that such floor was designed to carry, or
install, operate or maintain in the Premises any heavy equipment except in such
manner as to achieve a proper distribution of weight; and (o) promptly comply
with all present and future laws, ordinances, orders, rules, regulations and
requirements of all governmental authorities having jurisdiction over the
Premises, or the generation, use and/or disposal of any Hazardous Materials (as
defined in Section 5.5 below) brought to the Premises by Tenant, its employees,
agents or contractors, or the cleanliness, safety, occupancy and use of the
same, whether or not any such law, ordinance, order, rule, regulation, covenant,
restriction or other requirement is substantial, or foreseen or unforeseen, or
ordinary or extraordinary, or shall necessitate structural changes or
improvements, shall interfere with the use or enjoyment of the Premises, and
Tenant shall hold Landlord harmless from any and all cost or expense on account
thereof (so long as such compliance with all Laws is required as a direct result
of Tenant’s specific use of the Premises and not office use in general) but only
to the extent that any of the foregoing are directly applicable to Tenant’s Use
of the Premises for the Permitted Use (collectively, “Laws”); provided, however,
that Landlord shall be responsible at Landlord’s costs and expense for ensuring
that the Premises are at all times compliant with the Americans with
Disabilities Act of 1990, as amended (the “ADA”) (as used in this Lease, the
term “legal requirements” shall include the requirements set forth in this
subparagraph 5.3(o)).
 
Section 5.4 Notice by Tenant. Tenant shall give prompt notice to Landlord in
case of fire or accidents that cause material damage to the Premises, or, the
extent that Tenant has actual knowledge thereof, in the Office Building.
 
Section 5.5 Hazardous Materials.
 
(a)           Tenant shall not cause or permit the presence, use, generation,
release, discharge, storage, disposal or transportation of any Hazardous
Materials on, under, in, about, to or from the Premises and/or the Project,
other than typical office supplies. As used herein, the term “Hazardous
Materials” shall mean any hazardous or toxic substances, materials or waste,
pollutants or contaminants, as defined, listed or regulated by any federal,
state, county or local law, regulation or order or by common law decision
including, without limitation: (i) trichloroethylene, tetrachloroethylene,
perchloroethylene and other chlorinated solvents;
(ii) petroleum products or by-products; (iii) asbestos; and (iv) polychlorinated
biphenyls.
 
(b)           Should a release of any Hazardous Materials occur at the Premises
or the Project as the direct result of the acts or omissions of Tenant, Tenant
shall immediately (i) notify Landlord and any mortgagee of the Project for whom
Tenant has been provided contact information, and (ii) contain, remove and
dispose of, off the Premises or the Project, such Hazardous Materials and any
material that was contaminated by the release, and remedy and mitigate all
threats to human health or the environment relating to such release. When
conducting any such measures Tenant shall comply with all environmental laws.
 
(c)           Tenant shall exonerate, indemnify, pay and protect, defend (with
counsel reasonably approved by Landlord) and hold harmless Landlord, and its
directors, trustees, beneficiaries, officers, shareholders, partners, employees,
agents, and invitees, any mortgagee of the Office Building and those of the
other tenants of the Office Building (collectively, the “Related Parties”) from
and against any claims (including, without limitation, third party claims for
personal injury or real or personal property damage), actions, administrative
proceedings (including informal proceedings), judgments, damages, punitive
damages, penalties, fines, costs, taxes, assessments, liabilities (including
sums paid in settlements of claims), interest or losses, including reasonable
attorneys’ fees and expenses (including any such fees and expenses incurred in
enforcing this Lease or collecting any sums due hereunder), consultant fees, and
expert fees, together with all other reasonable costs and expenses of any kind
or nature actually incurred (collectively, the “Costs”) that arise directly or
indirectly in connection with the presence, suspected presence, release or
suspected release of any Hazardous Materials in or into the air, soil, ground
water, surface water or improvements at, on, about, under or within the Premises
or the Project, or any portion thereof, or elsewhere in connection with the
transportation of Hazardous Materials to or from the Premises or the Project, in
any such case by or on behalf of Tenant. This indemnification shall survive the
termination of this Lease and shall be binding upon Tenant and its successors in
interest whenever such threat, claim or cause of action may arise. To the
maximum extent permitted by applicable law, Tenant expressly waives any defense
concerning laches or the statute of limitations, constructive eviction or rent
abatement with respect to such claims. Tenant's obligations under this Section
5.5 shall survive the termination of this Lease for any reason whatsoever.
 
- 10 -

 
 
(d)           Landlord shall exonerate, indemnify, pay and protect, defend (with
counsel reasonably approved by Tenant) and hold harmless Tenant, and its
directors, trustees, beneficiaries, officers, shareholders, partners, employees,
agents, and invitees, any mortgagee of the Office Building and those of the
other tenants of the Office Building (collectively, the “Related Parties”) from
and against any claims (including, without limitation, third party claims for
personal injury or real or personal property damage), actions, administrative
proceedings (including informal proceedings), judgments, damages, punitive
damages, penalties, fines, costs, taxes, assessments, liabilities (including
sums paid in settlements of claims), interest or losses, including reasonable
attorneys’ fees and expenses (including any such fees and expenses incurred in
enforcing this Lease or collecting any sums due hereunder), consultant fees, and
expert fees, together with all other reasonable costs and expenses of any kind
or nature actually incurred (collectively, the “Costs”) that arise directly or
indirectly in connection with the presence, suspected presence, release or
suspected release of any Hazardous Materials in or into the air, soil, ground
water, surface water or improvements at, on, about, under or within the Premises
or the Project, or any portion thereof, or elsewhere in connection with the
transportation of Hazardous Materials to or from the Premises or the Project, in
any such case by or on behalf of Landlord. This indemnification shall survive
the termination of this Lease and shall be binding upon Landlord and its
successors in interest whenever such threat, claim or cause of action may arise.
Landlord's obligations under this Section 5.5 shall survive the termination of
this Lease for any reason whatsoever.
 
ARTICLE VI
 
LANDLORD’S SERVICES
 
Section 6.1 Maintenance. Landlord shall maintain, at Landlord’s sole cost and
expense, in condition and repair equal to or better than other similar Class A
office buildings in the Gainesville, Florida area, subject to normal wear and
tear, casualty and condemnation, every element of the Office Building (excluding
the Premises and other portions of the Office Building leased to other tenants),
including, without limitation, the Common Areas, public areas, any and all
parking levels and landscaped areas, elevators, stairs, common corridors, common
restrooms, the mechanical, plumbing and electrical systems (including HVAC and
life safety systems), exterior windows, parking areas, driveways (including,
without limitation, driveways providing ingress from and egress to public
roads), and the foundations and footers of the Building and its structural walls
and roof. Landlord shall keep the sidewalks, driveways, parking areas, and all
other means of ingress and egress for the Premises and all public portions of
the Building in condition equal to or better than other similar Class A office
buildings in the Gainesville, Florida area and in a clean and safe condition and
shall provide adequate lighting. Notwithstanding the foregoing obligation, the
cost of any repairs or maintenance to the foregoing that are directly
necessitated by the intentional acts or omissions, or gross negligence of
Tenant, or its agents, employees, contractors, invitees, licensees, or
assignees, shall be deemed Additional Rent hereunder and shall be reimbursed by
Tenant to Landlord upon demand.
 
Section 6.2 Landlord’s Services.
 
(a)            Landlord agrees to furnish the following services at Landlord’s
sole costs and expense:
 
(i)           heat and air conditioning for the Building (including, without
limitation, the Premises and the interior Common Areas) at reasonably
comfortable temperatures and standard for buildings of similar class, size, age
and location, or as required by governmental authority; such services to be
provided from 8:00 a.m. to 6:00 p.m. on weekdays and from 8:00 a.m. to 1:00 p.m.
on Saturdays (except on New Year's Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving and Christmas and such other public holidays hereafter created
by governmental authority and designated by Landlord), or such shorter period as
may be prescribed by any applicable policies or regulations adopted by any
utility or governmental agency;
 
(ii)           elevator service, lighting replacement for the entire Building
(including, without limitation, the Premises and the Common Areas, as
applicable), and regular janitorial and restroom supplies for the Common Areas;
 
- 11 -

 
 
(iii)         maintenance and repair in accordance with Section 6.1;
 
(iv)         subject to Section 6.3, all utilities other than electricity
(including, without limitation, water and sewer) to the Building (including,
without limitation, the Common Areas, as applicable) 24 hours per day, seven
days per week; provided, however, that Tenant (A) shall be responsible for
procuring all telephone, internet, electricity, and janitorial services used in
the Premises and (B) shall pay all charges incurred for such services directly
to the applicable service provider; and
 
(v)           Landlord shall, upon Tenant’s request, provide after-hours heating
and air conditioning for times beyond the hours of operation set forth in
Section 6.2(a)(i) at the rate of $35.00 per hour.
 
(b)            Landlord shall not be in default hereunder or be liable for any
damages directly or indirectly resulting from, nor shall Rent be abated by
reason of, (i) the installation, use or interruption of use of any equipment in
connection with the furnishing of any of the foregoing services, (ii) failure to
furnish or delay in furnishing any such services when such failure or delay is
caused by accident or any condition beyond the reasonable control of Landlord or
by the making of necessary repairs or improvements to the Premises or to the
Office Building, or (iii) the limitation, curtailment, rationing or restrictions
on use of water, electricity, gas or any other form of energy serving the
Premises or the Office Building not caused by Landlord. Landlord shall use best
efforts to promptly remedy any interruption in the furnishing of such services.
 
Section 6.3 Utilities; Excess Usage. Whenever heat generating equipment, other
than standard office equipment (i.e., computers, telephones, etc.) or lighting
other than building standard lights or those included in the Approved Plans are
used in the Premises by Tenant which materially and adversely affect the
temperature otherwise maintained by the air conditioning system, Landlord shall
have the right, after notice to Tenant and Tenant’s opportunity to cure, to
install supplementary air conditioning facilities in the Premises or otherwise
modify the ventilating and air conditioning system serving the Premises, and the
cost of installation, construction, maintenance and repair of such facilities
and modifications shall be borne by Tenant.
 
Section 6.4 Parking (Vehicles and Bicycles). (a) Parking shall be provided by
Landlord to Tenant in the following consecutive stages (each a “Stage” and
collectively, the “Stages”) and in the following locations:
 
(i)            Stage 1 – on the existing surface parking lot that is located
within the area identified as P-1 in Exhibit “A” (the “Surface Lot”)
 
(ii)           Stage 2 – within the existing structured parking facility that is
located within the area identified as P-2 in Exhibit “A” (the “P-2 Facility”)
 
(iii)          Stage 3 – within a structured parking facility that will
constructed by Landlord and located within the area identified as P-1 in Exhibit
“A” (the “P-1 Facility,” and together with the Surface Lot and the P-2 Facility,
the “Parking Areas”)
 
During each Stage, Tenant shall have the exclusive right to use 1 reserved
parking space per 1,000 square feet of Rentable Area within the Premises at no
additional charge (the “Exclusive Spaces”). During each Stage, the Exclusive
Spaces shall be as close and as convenient as possible to the Building. During
Stage 2 and Stage 3, the Exclusive Spaces shall be located on the ground floor
of the P-2 Facility and the P-1 Facility, respectively, or, if the ground floor
of the P-2 Facility and/or the P-1 Facility is used for retail purposes and not
parking then on the second floor. During each Stage, Tenant shall also have the
exclusive right, subject to the conditions of the Section, to use additional
parking spaces (the “ Semi-Exclusive Spaces”) at the cost of Zero Dollars
($0.00) during Stage 1 and Stage 2 and Thirty-five and No/100 Dollars ($35.00)
per space per month, with two percent (2%) annual increases, during Stage 3. The
Semi-Exclusive Spaces shall be available for use by Landlord and its agents,
invitees and employees after 6:00 p.m. and before 8:00 a.m. Monday through
Friday, on weekends, and on Federally observed holidays. Parking will be
non-exclusive and non-reserved, except that Landlord will identify five (5)
reserved parking spaces for Tenant’s exclusive use. Landlord shall have the
right to control access to the Parking Areas, remove improperly parked
automobiles and require that the designated automobile display decals or other
evidence of its right to use the Parking Areas. Landlord acknowledges that
parking in the P-2 Facility is a material inconvenience for Tenant. Landlord
shall exercise best efforts to complete the P-1 Facility as quickly as possible.
 
- 12 -

 
 
(b)            Subject to the Declaration, Landlord shall have the right, but
not the obligation, to assign parking spaces to tenants of the Office Building
and other buildings in the Project, provided that it does not interfere with
Tenant’s rights set forth in Section 6.4(a). From time to time during the Term,
Tenant shall provide the license plate numbers and vehicle descriptions for all
of its employees working in the Premises within ten (10) days following receipt
of Landlord’s written request.
 
(c)           Landlord shall make bicycle racks available at the Building, at
Landlord’s sole cost, to the extent any of Tenant’s employees commute to the
Premises by bicycle.
 
(d)          Notwithstanding the foregoing provisions of Section 6.4(a), if the
Rentable Area of the Premises is determined to be, or if it changes in the
future to be, less or more than 26,708 square feet aggregately, then the number
of Exclusive Spaces provided pursuant to Section 6.4(a) above may be reduced or
increased proportionately, in accordance with the amount by which the actual
Rentable Area of the Premises is less than or greater than 26,708.
 
ARTICLE VII
 
REPAIRS AND MAINTENANCE BY TENANT
 
Section 7.1        Repairs and Maintenance by Tenant.
 
(a)           Except to the extent of the work to be performed pursuant to
Sections 4.1 and 4.3 above, by occupancy of the Premises, Tenant accepts the
Premises as being in the condition in which Landlord is obligated to deliver the
Premises. Subject to Landlord’s obligations pursuant to Article VI, Tenant
shall, at Tenant's sole cost and expense, at all times during the Term keep, and
at the end of the Term surrender to Landlord, the Premises and every part
thereof and all alterations, additions and improvements thereto (subject to
Section 4.5) in good condition and repair, except for normal wear and tear and
damage (which damage shall not have been caused by the negligence or intentional
act of Tenant or its agents, employees, contractors, invitees, licensees,
tenants or assigns) thereto by fire, earthquake, act of God or the elements.
Landlord has no obligation and has made no promise to alter, remodel, improve,
repair, decorate or paint the Premises or any part thereof, except as
specifically and expressly herein set forth. No representations respecting the
condition of the Premises or the Office Building have been made by Landlord to
Tenant, except as specifically and expressly herein set forth.
 
(b)           Tenant agrees that Tenant’s use of electrical current will at no
time exceed the capacity of the electric distribution system and that Tenant
will not make any alteration or addition to Tenant’s electrical system without
Landlord’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.
 
(c)           If Tenant fails, refuses or neglects to properly maintain the
Premises, or to commence or to complete repairs for which it is expressly
responsible under this Lease promptly and adequately, or if Landlord finds it
necessary to make any repairs or replacements otherwise required to be made by
Tenant, then Landlord may, after reasonable advance notice to Tenant, in
addition to all other remedies, but without obligation to do so, enter the
Premises and proceed to have such maintenance, repairs or replacements made, and
Tenant shall pay to Landlord, on demand, the cost and expenses therefor plus a
charge of three percent (3%) of such costs and expenses to compensate Landlord
for its administrative and overhead costs.
 
- 13 -

 
 
ARTICLE VIII
 
RESERVED
 
 
ARTICLE IX
 
INSURANCE, INDEMNITY AND LIABILITY
 
Section 9.1                     Landlord’s Insurance Obligations. Landlord
agrees to obtain and maintain during the Term hereof fire and extended coverage
insurance, windstorm and, if the Office Building is in a flood zone, flood
insurance, in no more than the full replacement amount and with such special
endorsements as are commercially reasonable, insuring the Office Building in
which the Premises is located and the improvements to the Premises provided by
Landlord pursuant to this Lease (exclusive of Tenant’s trade fixtures,
furnishings, equipment, plate glass, signs and personal property). Landlord
shall have the right to carry its insurance under “blanket policies” covering
the Office Building and other properties.
 
Section 9.2                      Tenant’s Insurance Obligations.
 
(a)           Tenant, at Tenant’s sole cost and expense, shall obtain and
maintain in effect, commencing with the delivery of possession date and
continuing throughout the Term, insurance policies providing for the following
coverage: (i) standard “special form” property insurance against fire, theft,
vandalism, malicious mischief, sprinkler leakage and such additional perils as
now are or hereafter may be included in a standard extended coverage endorsement
from time to time in general use in the State, insuring Tenant’s merchandise,
trade fixtures, furnishings, equipment and all items of personal property of
Tenant located in, on or about the Premises, and the amount of such insurance
will be set forth in an “agreed value endorsement” to the policy of such
insurance, not less than one hundred percent (100%) of the full replacement
value thereof without deduction for depreciation, and with a deductible amount
of not more than Fifty Thousand Dollars ($50,000.00); (ii) a commercial general
liability policy, naming Landlord and any mortgagee of the Office Building as
additional insureds, protecting against any and all claims for injury to persons
or property occurring in the Premises and protecting against assumed or
contractual liability under this Lease with respect to the Premises and the
operations of Tenant and any subtenant of Tenant in, on or about the Premises,
with such policy to be in the minimum amount of One Million Dollars
($1,000,000.00) per occurrence, and with an aggregate limit of at least Two
Million Dollars ($2,000,000.00)) (provided that such aggregate limit may be
satisfied by a combination of primary and excess/umbrella coverage); (iii)
workers’ compensation coverage as required by law with statutory limits; (iv)
and with respect to alterations, improvements and the like required or permitted
to be made by Tenant hereunder, contingent liability and builder’s risk
insurance in amounts satisfactory to Landlord.
 
(b)           All insurance policies herein to be procured by Tenant and/or its
contractors shall: (i) be issued by insurance companies, reasonably satisfactory
to Landlord and authorized to do business in the State; (ii) be written as
primary policy coverage and non-contributing with respect to any coverage which
Landlord may carry; (iii) insure and name Landlord, Landlord’s advisors,
Landlord’s managing agent and any parties in interest designated by Landlord as
additional insureds or loss payees, as applicable, as their respective interests
may appear (except with respect to workers’ compensation insurance); (iv) be
primary and non-contributory and (v) contain, in the case of Tenant’s property
insurance coverage, an express waiver of any right of subrogation by the
insurance company against Landlord, Landlord’s managing agent and their
respective agents, employees and representatives which arises or might arise by
reason of any payment under such policy or by reason of any act or omission of
Landlord, its agents, employees or representatives. Neither the issuance of any
insurance policy required hereunder, nor the minimum limits specified herein
with respect to Tenant’s insurance coverage shall be deemed to limit or restrict
in any way Tenant’s liability arising under or out of this Lease. With respect
to each and every one of the insurance policies herein required to be procured
by Tenant, on or before the Commencement Date (or, if earlier, the date on which
possession of the Premises is delivered to Tenant), and at least thirty (30)
days before any such insurance policy shall expire, Tenant shall deliver to
Landlord a certificate of the insurer certifying that such policy has been
issued, providing the coverage required by this Lease and containing the
provisions specified herein, together with evidence of payment of all applicable
premiums. Each and every insurance policy required to be carried hereunder by or
on behalf of Tenant shall provide (and any certificate evidencing the existence
of each such insurance policy shall certify) that, unless Landlord shall first
have been given such prior written notice thereof, the insurer will not cancel,
materially change or fail to renew the coverage provided by such insurance
policy as is required under the applicable policy. The term “insurance policy”
as used herein shall be deemed to include any extensions or renewals of such
insurance policy. In the event that Tenant shall fail to promptly furnish any
insurance coverage hereunder required to be procured by Tenant, Landlord, at its
sole option, shall have the right after twenty (20) days’ prior written notice
to Tenant to obtain the same and pay the premium therefor for a period not
exceeding one (1) year in each instance, and the premium so paid by Landlord
shall be immediately due and payable by Tenant to Landlord.
 
- 14 -

 
 
(c)           Tenant shall not do or permit to be done any act or thing upon the
Premises that will invalidate or be in conflict with any fire insurance policies
covering the Office Building or any part thereof, including the retail stores
located below, or fixtures and property therein, or any other insurance policies
or coverage referred to above in this Article IX; and Tenant shall promptly
comply with all rules, orders, regulations or requirements relating to such
insurance policies, and shall not do anything, or prevent anything to be done,
in, on or about the Premises, or bring or keep anything therein, which shall
increase the rate of fire insurance on the Office Building in which the Premises
is located or on any property, including the common areas, located therein, or
increase the rate or rates of any other insurance referred to hereinabove. If
any act or omission of Tenant, its agents, employees or contractors shall result
in any increase in the premium rates applicable to any such insurance policies
carried by Landlord, or other increased costs to Landlord in connection
therewith, then Tenant shall reimburse Landlord on demand as Additional Rent for
the amount of any such increased rates or costs. In particular, if Tenant uses
the Premises for the preparation of food, Tenant shall reimburse Landlord on
demand for any part of the premium for insurance coverage under Section 9.1
above required to be paid on account of such use of the Premises.
 
Section 9.3            Waiver of Subrogation. LANDLORD AND TENANT HEREBY WAIVE
AND RELEASE ANY CLAIM THAT EITHER OF THEM MAY HEREAFTER HAVE AGAINST THE OTHER
ON ACCOUNT OF ANY DAMAGE TO THE PROPERTY OF THE WAIVING PARTY, EVEN IF SUCH
DAMAGE SHALL BE DUE TO THE NEGLIGENT ACT OR OMISSION OF THE OTHER PARTY, TO THE
EXTENT THAT SUCH DAMAGE IS COVERED BY INSURANCE (OR WOULD HAVE BEEN COVERED IF
THE INSURANCE REQUIRED HEREUNDER HAD BEEN OBTAINED BY THE PARTY WHO SUFFERED THE
DAMAGE). LANDLORD AND TENANT SHALL EACH CAUSE THEIR RESPECTIVE PROPERTY
INSURANCE POLICIES TO CONTAIN EITHER A WAIVER OF ANY RIGHT OF SUBROGATION THE
INSURER OF ONE PARTY HERETO MAY ACQUIRE AGAINST THE OTHER PARTY HERETO BY VIRTUE
OF PAYMENT OF ANY LOSS UNDER ANY SUCH INSURANCE OR AN ACKNOWLEDGMENT BY THE
INSURER THAT THE FOREGOING WAIVER OF CLAIMS DOES NOT IMPAIR OR INVALIDATE SUCH
POLICY OF INSURANCE.
 
Section 9.4         Covenant to Hold Harmless. TENANT HEREBY INDEMNIFIES AND
AGREES TO SAVE HARMLESS LANDLORD, ITS OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES
AND AGENTS AND ANY MORTGAGEE OR MASTER LESSOR OF THE OFFICE BUILDING, FROM AND
AGAINST ANY AND ALL CLAIMS, ACTIONS, DAMAGES, LIABILITIES, COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES, THAT ARE THE DIRECT RESULT OF (A) TENANT’S
POSSESSION, USE, OCCUPANCY, MANAGEMENT, REPAIR, MAINTENANCE OR CONTROL OF THE
PREMISES, OR ANY PORTION THEREOF, OR (B) ANY GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF TENANT OR TENANT’S AGENTS, EMPLOYEES, CONTRACTORS, LICENSEES OR
INVITEES, OR (C) ANY DEFAULT, BREACH, VIOLATION OR NONPERFORMANCE OF THIS LEASE.
TENANT SHALL, AT ITS OWN COST AND EXPENSE, DEFEND ANY AND ALL ACTIONS, SUITS AND
PROCEEDINGS WHICH MAY BE BROUGHT AGAINST LANDLORD OR ANY MORTGAGEE OR MASTER
LESSOR OF THE OFFICE BUILDING WITH RESPECT TO THE FOREGOING. TENANT SHALL PAY,
SATISFY AND DISCHARGE ANY AND ALL JUDGMENTS, ORDERS AND DECREES WHICH MAY BE
RECEIVED AGAINST LANDLORD OR ANY SUCH MORTGAGEE OR MASTER LESSOR IN CONNECTION
WITH THE FOREGOING. IN THE EVENT LANDLORD OR ANY OTHER PARTY SO INDEMNIFIED
SHALL, WITHOUT FAULT, BE MADE A PARTY TO ANY LITIGATION COMMENCED BY OR AGAINST
TENANT, OR IF LANDLORD OR ANY SUCH PARTY SHALL, IN ITS SOLE DISCRETION,
INTERVENE IN SUCH LITIGATION TO PROTECT ITS INTEREST HEREUNDER, THEN TENANT
SHALL PROTECT AND HOLD THEM HARMLESS AND SHALL PAY ALL COSTS, EXPENSES AND
REASONABLE ATTORNEYS’ FEES INCURRED OR PAID BY SUCH PARTY(IES) IN CONNECTION
WITH SUCH LITIGATION.
 
- 15 -

 
 
Section 9.5           Consequential Damages. NEITHER LANDLORD NOR TENANT SHALL
BE LIABLE UNDER ANY CIRCUMSTANCES FOR SPECIAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, OR LOST PROFITS, FOR ANY BREACH OF THE TERMS HEREIN.
 
ARTICLE X
 
DESTRUCTION OF PREMISES
Section 10.1             Casualty.
 
(a)           If the Premises is damaged or destroyed by fire or other casualty
and Landlord does not elect to terminate this Lease as hereinafter provided,
Landlord shall proceed with reasonable diligence and at its sole cost and
expense to rebuild and repair the Premises. If (i) more than fifty percent (50%)
of the square footage of the Premises shall be damaged by any fire or other
casualty during the last year of the Initial Term or during the last year of any
Option Period, or (ii) Landlord is unable to rebuild any material portion of the
Office Building due to any inability to obtain any required governmental
approval in connection therewith after exhausting diligent and best efforts to
obtain such approvals, or (iii) more than fifty percent (50%) of the floor area
of the Office Building shall be damaged or destroyed by fire or other casualty
and such damage or destruction materially and adversely impacts Tenant’s use of
the Premises for the Permitted Use, or (iv) if all or any material part of the
Office Building or the Premises shall be damaged or destroyed at any time by the
occurrence of any risk not insured under the insurance required to be carried
under Article IX above and such damage or destruction materially and adversely
impacts Tenant’s use of the Premises for the Permitted Use, or (v) for any
reason whatsoever sufficient insurance (through no fault of Landlord) proceeds
are not available to pay for the rebuilding and/or repair of the Office Building
and/or the Premises (including, without limitation, by the exercise of the right
of any mortgagee of the Office Building to apply insurance proceeds to any
obligations of Landlord to such mortgagee) after exhausting diligent and best
efforts to obtain such funds, then Landlord shall have the option to terminate
this Lease by giving written notice to Tenant. Landlord shall give written
notice to Tenant of such election within thirty (30) days after the occurrence
of such casualty and if it elects to rebuild and repair shall proceed to do so
with reasonable diligence and at its sole cost and expense. If Landlord elects
not to rebuild in accordance with this subsection, then this Lease shall
terminate as of the earlier of (1) the date designated by Tenant in writing to
Landlord or (2) 120 days after delivery of Landlord’s notice to Tenant of its
election not to rebuild. Tenant may elect to terminate this Lease by notice to
Landlord if substantial completion of restoration of the Premises or of the
access thereto does not occur within ninety (90) days after the date of such
damage or destruction, or if Landlord gives Tenant notice that Landlord has
determined that substantial completion of restoration of the Premises or of the
access thereto shall take longer than ninety (90) days after the date of such
damage or destruction.
 
(b)           Landlord’s obligation to rebuild and repair under this Article X
shall in any event be limited to restoring the Premises to substantially the
same condition in which the same existed prior to the casualty. In no event
shall Landlord be required to repair or replace Tenant’s merchandise, trade
fixtures, furnishings or equipment. Tenant agrees that promptly after completion
of such work by Landlord Tenant shall proceed with reasonable diligence and at
Tenant’s sole cost and expense to repair or replace Tenant’s merchandise, trade
fixtures, furnishings or equipment so that Tenant can resume use of the Premises
for the Permitted Use.
 
(c)           Tenant agrees that during any period of reconstruction or repair
of the Premises it shall continue the operation of its business within the
Premises to the extent practicable. During the period from the occurrence of the
casualty until Landlord’s repairs are completed, the Rent shall be reduced to
such extent as may be fair and reasonable under the circumstances; however,
there shall be no abatement of Rent in the event the underlying damage was
caused by Tenant, or its contractors, subcontractors, employees, agents or
invitees.
 
- 16 -

 
 
ARTICLE XI
 
CONDEMNATION
 
Section 11.1 Eminent Domain. If twenty percent (20%) or more of the floor area
of the Premises shall be taken or condemned by any governmental authority
(including, for purposes of this Article, any purchase by such governmental
authority in lieu of a taking), or if access to or parking for the Premises is
materially adversely affected, either party may elect to terminate this Lease by
giving notice to the other party not more than sixty (60) days after the date on
which such title shall vest in the authority. If the parking facilities are
reduced below the minimum parking requirements imposed by the applicable
authorities, rendering the use of the Premises in violation of law, Landlord may
elect to terminate this Lease by giving Tenant notice within one hundred twenty
(120) days after such taking. In the case of any taking or condemnation, whether
or not the Term shall cease and terminate, the entire award shall be the
property of Landlord; provided, however, Tenant shall be entitled to claim
dislocation damages and entitled to any award as may be made for trade fixtures
and other equipment which under the terms of this Lease would not have become
the property of Landlord; further provided, that any such award to Tenant shall
not be in diminution of any award otherwise to be made to Landlord in the
absence of such award to Tenant.
 
Section 11.2 Rent Apportionment. In the event of any taking or condemnation, the
then current Minimum Rent and the Rentable Area of the Premises shall be
apportioned as of the date when possession of the Premises is required to be
delivered to the condemning authority or termination of this Lease and Tenant
shall be entitled to a pro rata reduction in Minimum Rent payable based on the
proportion which the Rentable Area taken from the Premises bears to the entire
Rentable Area of the Premises immediately prior to such taking.

 
ARTICLE XII
 
ASSIGNMENT, SUBLETTING AND ENCUMBERING LEASE
 
Section 12.1  No Assignment, Subletting or Encumbering of Lease.
 
(a)           Notwithstanding any references to assignees, subtenants,
concessionaires or other similar entities in this Lease, Tenant shall not
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed (i) assign or otherwise transfer,
or mortgage or otherwise encumber this Lease or any of its rights hereunder, or
(ii) sublet the Premises, or (iii) permit the use of the Premises or any part
thereof by any persons other than Tenant or its agents. Any such attempted or
purported transfer, assignment, mortgaging or encumbering of this Lease or any
of Tenant’s interest hereunder, and any attempted or purported subletting or
grant of a right to use or occupy all or a portion of the Premises in violation
of the foregoing sentence, whether voluntary or involuntary or by operation of
law or otherwise, shall be null and void and shall not confer any rights upon
any purported transferee, assignee, mortgagee or occupant. Nothing contained
elsewhere in this Lease shall authorize Tenant to enter into any franchise,
concession, license, permit, sub-tenancy, departmental operation arrangements or
the like, except pursuant to the provisions of this Article XII.
 
(b)            Notwithstanding the provisions of Sections 12.1(a), Tenant shall
have the right to assign this Lease or to sublet the Premises (in whole or in
part) to any other entity (the “Successor Entity”) (i) which controls or is
controlled by Tenant or Tenant’s parent corporation or which is under common
control with Tenant, provided that such transfer or transaction is for a
legitimate regular business purpose of Tenant other than a transfer of Tenant’s
interest in this Lease, or (ii) which purchases all or substantially all of the
assets of Tenant, or (iii) which purchases all or substantially all of the stock
of (or other ownership or membership interests in) Tenant or (iv) which merges
or combines with Tenant, provided that in any of the foregoing events, the
entity to which this Lease is so assigned or which so sublets the Premises has a
credit worthiness (e.g., net assets on a pro forma basis using generally
accepted accounting principles consistently applied and using the most recent
financial statements) and cash flow which are reasonably adequate to satisfy the
obligations under the Lease through the end of the term hereof (the foregoing
transferees referred to, individually or collectively, as a “Permitted
Transferee”). Except in cases of statutory merger, in which case the surviving
entity in the merger shall be liable as Tenant under this Lease, Tenant shall
continue to remain fully liable under this Lease, on a joint and several basis
with the Permitted Transferee. If any parent, affiliate or subsidiary of Tenant
to which this Lease is assigned or the Premises sublet (in whole or in part)
shall cease to be such a parent, affiliate or subsidiary, such cessation shall
be considered an assignment or subletting requiring Landlord’s consent.
 
- 17 -

 
 
(c)           Without conferring any rights upon Tenant not otherwise provided
in this Article XII, should Tenant desire to enter into an assignment, sublease
or transfer of this Lease or Tenant’s rights hereunder other than as set forth
in Section 12.1(b), Tenant shall request in writing Landlord’s consent to the
assignment, sublease or transfer at least thirty (30) days before the proposed
effective date of the assignment, sublease or transfer, providing the following
to the extent that they are available: (i) the full particulars of the proposed
assignment, sublease or transfer of this Lease or Tenant’s rights hereunder,
including its nature, effective date, terms and conditions, and copies of any
offers, draft agreements, subleases, letters of commitment or intent and other
documents pertaining to the proposed transfer; (ii) a description of the
identity, net worth of the proposed transferee, including (without limitation)
copies of the proposed transferee’s latest income, balance sheet and changes in
financial position statements (with accompanying notes and disclosures of all
material changes thereto) in audited form, if available, and certified as
accurate by the proposed transferee; and (iii) any further information relevant
to the proposed transfer which Landlord shall request after receipt of Tenant’s
request for consent. Tenant shall, concurrently with any request for Landlord’s
consent, pay to Landlord a fee in the sum of Five Hundred Dollars ($500.00) for
Landlord’s review and processing of such request, and Landlord shall not be
obligated to review such request prior to Landlord’s receipt of such fee.
Landlord, after receiving such request, shall have a thirty (30) day period in
which to provide written notice to Tenant informing Tenant that Landlord
approves the transfer (with or without conditions), disapproves the transfer or
will elect to recapture the Premises as provided for in Section 12.4 below. The
consent by Landlord to any proposed assignment or sublease shall not release
Tenant from any covenant or obligation under this Lease, nor be deemed a waiver
or release of the non-assignability covenants in their future application, nor
shall the collection or acceptance of rent from any such assignee, transferee,
subtenant or occupant constitute a waiver of or a release of Tenant from any
covenant or obligation contained in this Lease.
 
(d)           Without conferring any rights upon Tenant not otherwise provided
in this Article XII, in the event of an assignment or transfer of Tenant’s
interest in this Lease, or a sublease of all or a portion of the Premises, to a
bona fide third party for value and other than as set forth in Section 12.1(b),
in the event that any monthly rent or other payment accruing to Tenant as the
result of any such assignment, transfer, or sublease, including any lump sum or
periodic payment in any manner relating to such assignment, transfer or
sublease, is in excess of the rent then payable by Tenant under this Lease, then
one-half of such excess shall be paid by Tenant to Landlord monthly. Landlord
may require a certificate from Tenant specifying the full amount of any such
payment of whatsoever nature.
 
(e)           All reasonable costs and expenses, including attorneys’ fees
(which shall include the cost of any time expended by Landlord’s attorneys
(including in-house counsel)) incurred by Landlord in connection with any
proposed or purported assignment, transfer or sublease shall be borne by Tenant
and shall be payable to Landlord.
 
Section 12.2 Assignment or Sublet. If this Lease is transferred or assigned, as
aforesaid, or if the Premises or any part thereof shall be sublet or occupied by
any person or entity other than Tenant, whether as a result of any act or
omission by Tenant, or operation of law, or otherwise, then Landlord, whether
before or after default by Tenant, may, in addition to, and not in diminution of
or substitution for, any other rights and remedies under this Lease or pursuant
to law to which Landlord may be entitled as a result thereof, collect rent from
the transferee, assignee, subtenant or occupant and apply the net amount
collected to the rent herein reserved, but no such transfer, assignment,
subletting, occupancy or collection shall be deemed a waiver of the covenants
contained herein, or the acceptance of the transferee, assignee, subtenant or
occupant as the tenant hereunder, or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant set forth in this
Lease. Unless and until Landlord exercises its right pursuant to the
immediately-preceding sentence, Tenant shall be entitled to collect rentals
payable under approved subleases.
 
Section 12.3 Transfer of Landlord’s Interest. In the event of any transfer of
Landlord’s interest in the Premises, including a sale or lease, the transferor
shall be automatically relieved of any and all obligations on the part of
Landlord accruing from and after the date of such transfer, provided that (a)
the interest of the transferor, as Landlord, in any funds then in the hands of
Landlord in which Tenant has an interest shall be turned over, subject to such
interest, to the transferee; and (b) notice of such sale, transfer or lease
shall be delivered to Tenant as required by law.
 
Section 12.4 Recapture of Premises. In the event Tenant proposes to assign its
interest in this Lease or sublet more than fifty percent (50%) of the Premises,
it shall first give notice thereof (the “Assignment/Subletting Notice”) to
Landlord together with all other information requested by Landlord with respect
to the subject assignment or subletting. Within twenty-one (21) days after
Landlord’s receipt of an Assignment/Subletting Notice and such required and/or
requested information from Tenant, and provided that the subject assignment or
sublease is not one permitted without the prior consent of Landlord, Landlord
may elect by notice (the “Recapture Termination Notice”) in writing to Tenant to
terminate this Lease and recapture the Premises, in which event this Lease shall
automatically terminate on the ninetieth (90th) day (the “Termination Date”)
following Tenant’s receipt of the Termination Notice with the same force and
effect as if said Termination Date had been designated as the expiration date of
this Lease, and Landlord and Tenant shall upon such Termination Date be released
from any and all liabilities thereafter accruing hereunder. All Minimum Rent and
Additional Rent payable by Tenant hereunder shall be apportioned as of the
Termination Date and Tenant shall promptly pay to Landlord any amounts so
determined to be due and owing by Tenant to Landlord, and conversely Landlord
shall promptly reimburse Tenant for any amounts prepaid by Tenant for periods
subsequent to the Termination Date. Notwithstanding any Termination Notice given
to Tenant by Landlord within the aforesaid twenty-one (21) day period, Tenant
shall have the right within ten (10) days after its receipt of the Termination
Notice to give Landlord notice (the “Rescission Notice”) of its rescission of
the Assignment/Subletting Notice, and upon Landlord’s receipt of the Rescission
Notice the Termination Notice previously given by Landlord shall be deemed null
and void; in such event, Tenant shall not assign this Lease or sublet the
Premises as proposed in its Assignment/Subletting Notice. The above recapture
rights shall not apply to an assignment or sublet permitted under Section
12.1(b) above.
 
Section 12.5 Continuing Liability. No assignment, subletting or other transfer
or encumbrance of Tenant’s interest under this Lease shall reduce, diminish or
otherwise affect the liability of Tenant hereunder except as expressly set forth
herein to the contrary.
 
- 18 -

 
 
ARTICLE XIII
 
SUBORDINATION, ATTORNMENT, FINANCING AND ESTOPPEL CERTIFICATE
 
Section 13.1 Subordination. Tenant agrees that this Lease shall be subordinate
to any mortgages that are now, or may hereafter be, placed upon the Office
Building or any portion thereof and to any and all advances to be made
thereunder, and to interest thereon, and all amendments, modifications,
renewals, replacements and extensions thereof, provided that the mortgagees or
beneficiaries named in said mortgages or trust deeds shall agree to recognize
the interest of Tenant under this Lease in the event of foreclosure, if Tenant
is not then in default. Tenant also agrees that any mortgagee or beneficiary may
elect to have this Lease constitute a prior lien to its mortgage, and in the
event of such election and upon notification by such mortgagee or beneficiary to
Tenant to that effect, this Lease shall be deemed prior in lien to such
mortgage, whether this Lease is dated prior to or subsequent to the date of said
mortgage. Tenant further agrees that this Lease shall be subordinate to any
ground leases or underlying leases (including, without limitation, any lease
entered into in connection with the Public Financing) that are now, or may
hereafter be, placed upon the Building or any portion thereof and all
amendments, modifications, renewals, replacements and extensions thereof. Tenant
also agrees that any ground lessor or underlying lessor may elect to have this
Lease constitute a prior lien to its ground lease or underlying lease, and in
the event of such election and upon notification by such ground lessor or
underlying lessor to Tenant to that effect, this Lease shall be deemed prior in
lien to such ground lease or underlying lease, whether this Lease is dated prior
to or subsequent to the date of said ground lease or underlying lease. Tenant’s
acknowledgment and agreement of subordination provided for in this Section 13.1
is self-operative, and no further instrument of subordination shall be required;
however, Tenant agrees that within ten (10) days of the request of Landlord,
from time to time, Tenant shall execute the Subordination, Non-Disturbance and
Attornment Agreement (the “SNDA”) attached hereto as Exhibit F or whatever other
reasonable instruments may be required to carry out the intent of this Section.
The form of SNDA attached hereto as Exhibit F shall be deemed reasonable for all
relevant purposes; provided further that such subordination is conditioned on
any such mortgagee, beneficiary, ground lessor or future title holder agreeing
not to disturb Tenant’s rights under this Lease so long as Tenant is not in
default hereunder beyond any applicable notice and cure periods. Tenant agrees
to simultaneously give to any mortgagee of the Building by registered or
certified mail, a copy of any notice of default served upon Landlord provided
that Tenant has been notified in writing of the names and addresses of such
mortgagee(s) (the execution and delivery of the SNDA shall constitute such
notice to Tenant) and such parties shall have the same cure rights as Landlord
has under this Lease and any additional cure rights provided in the SNDA. Any
reference in this Article XIII to a “mortgage” or “mortgagee” shall also be
deemed to mean a deed to secure debt and the holder thereof, respectively.
Notwithstanding anything to the contrary contained in this section, (i) Landlord
agrees to use commercially reasonable efforts to obtain a SNDA in form
reasonably acceptable to Tenant from the holder of any existing or future
mortgage on the Building, and (ii) with respect to the holder of any future
mortgage on the Building, the subordination provisions set forth herein shall
not be effective until Tenant receives an SNDA from such future mortgagee.
 
Section 13.2 Attornment. In the event any proceedings are brought for the
foreclosure of, or in the event of the conveyance by deed in lieu of foreclosure
of, or in the event of exercise of the power of sale under, any mortgage or
other security instrument made by Landlord affecting the Building or any portion
thereof, or in the event that Landlord sells, conveys or otherwise transfers its
interest in the Building or any portion thereof, or in the event a ground lease
or underlying lease affecting the Premises is terminated, this Lease shall
remain in full force and effect and at the option of the new owner (or lessor,
as applicable), Tenant shall attorn to, and hereby covenants and agrees to
execute an instrument in writing reasonably satisfactory to the new owner (or
lessor, as applicable) upon the request of new owner (or lessor, as applicable)
whereby Tenant attorns to such successor-in-interest and recognizes such
successor-in-interest as Landlord under this Lease. Payment by or performance of
this Lease by any person, firm or corporation claiming an interest in this Lease
or the Premises by, through or under Tenant without Landlord’s (or such new
owner’s, as applicable) consent in writing shall not constitute an attornment or
create any interest in this Lease or the Premises. If any mortgage is
foreclosed, or Landlord’s interest under this Lease is conveyed or transferred
in lieu of foreclosure: neither the mortgagee nor any person or entity acquiring
title to the Building as a result of foreclosure or trustee’s sale, nor any
successor or assign of either of the foregoing, shall be unless otherwise agreed
in writing (i) liable for or obligated to cure any default by Landlord or liable
for any act or omission of Landlord (except those of a continuing nature), (ii)
bound by or liable for any payment of Rent which may have been made more than
thirty (30) days before the due date of such installment, (iii) subject to any
defense or offset which Tenant may have to the payment of Rent or other
performance under this Lease arising from any default by Landlord (except for
those abatement rights, if any, expressly set forth in this Lease), (iv) bound
by any amendment or modification to this Lease made without the consent of such
mortgagee or (v) bound by any warranty or representation of Landlord relating to
work performed by Landlord under this Lease.
 
Section 13.3 Estoppel Certificate. Tenant shall, without charge therefor, within
ten (10) business days after request by Landlord or any mortgagee of the Office
Building, execute and deliver to Landlord, a written estoppel certificate, in
reasonable form, certifying to Landlord, any mortgagee, or any purchaser of the
Building or any other person designated by Landlord, as of the date of such
estoppel certificate: (a) that Tenant is in possession of the Premises and has
unconditionally accepted the same; (b) that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and setting forth such modifications); (c) whether
or not there are then existing any set-offs or defenses against the enforcement
of any right or remedy of Landlord, or any duty or obligation of Tenant,
hereunder (and, if so, specifying the same in detail); (d) that rent is paid
currently; (e) the dates, if any, to which any rent has been paid in advance;
(f) whether or not there is then existing any claim of Landlord’s default under
this Lease and, if so, specifying the same in detail; (g) that Tenant has no
knowledge of any event having occurred that authorized the termination of this
Lease by Tenant (or if Tenant has such knowledge, specifying the same in
detail); and (h) any other matters relating to the status of this Lease that
Landlord or its mortgagee may request be confirmed, provided that such facts are
accurate and ascertainable.
 
- 19 -

 
 
ARTICLE XIV
 
RESERVED
 
 
ARTICLE XV
 
DEFAULT AND REMEDIES
 
Section 15.1 Elements of Default. If any one or more of the following events
occur, said event or events shall constitute a “default”:
 
(a)           the failure of Tenant to take possession of the Premises within
one hundred fifty (150) days after the delivery of possession by Landlord in
accordance with the terms of this Lease, or if Tenant permanently vacates or
abandons the Premises after having taken possession of the Premises;
 
(b)           the failure of Tenant to pay any Rent or other charges required to
be paid by Tenant when same shall become due and payable hereunder and such
failure shall continue for ten (10) days after Tenant’s receipt of written
notice thereof (provided however, that such notice shall only be required to be
given, and such cure right shall only be available, to Tenant three (3) times in
any twelve (12) month period);
 
(c)           the failure of Tenant to perform or observe any term or condition
of this Lease (other than as set forth in subparagraphs (a), (b), (d) and (e) of
this Section 15.1), if such failure shall continue for thirty (30) days after
written notice or, if such failure cannot reasonably be cured within thirty (30)
days Tenant fails to commence such cure within such thirty (30) day period and
thereafter diligently pursue such cure to completion;
 
(d)           if any writ of execution, levy, attachment or other legal process
of law shall occur with respect to Tenant’s assets, merchandise or fixtures or
Tenant’s estate or interest in the Premises that substantially impairs Tenant’s
ability to perform its obligations under this lease; or
 
(e)           if Tenant shall be liquidated or dissolved or shall begin
proceedings toward such liquidation or dissolution, or shall in any manner
permit the divestiture of all or any substantial part of Tenant’s assets.
 
Section 15.2  Landlord’s Remedies. In the event of any such default or breach by
Tenant, at any time thereafter, with or without notice or demand and without
limiting Landlord in the exercise of any right or remedy which Landlord may have
by reason of such default or breach:
 
(a)           Landlord, in addition to other rights or remedies it may have,
shall have the right, by written notice to Tenant, to declare this Lease
terminated and the Term ended, in which event this Lease and the Term shall
terminate with the same force and effect as though the date set forth in the
notice of termination was the date originally set forth herein and fixed for the
expiration of the then-current Term, and Tenant shall immediately vacate and
surrender the Premises in accordance with Section 18.1, but shall remain liable
for all obligations arising during the balance of the then-current Term as if
this Lease had remained in full force and effect. In the case where Landlord has
terminated the Lease, Landlord shall use reasonable efforts to re-lease the
Premises to mitigate the damages to Landlord. If Tenant fails to vacate the
Premises, Landlord may utilize any remedy available to it at law to regain
possession of the Premises.
 
(i)           The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus
 
(ii)           The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus
 
- 20 -

 
 
(iii)           The worth at the time of award of the amount by which the unpaid
rent for the balance of the Term (excluding any unexercised Option Periods)
after the time of award exceeds the amount of such rental loss that Tenant
proves could have been reasonably avoided; plus
 
(iv)           Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and
 
(v)           At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.
The term “rent” as used in this Subsection 15.2(a) shall be deemed to be and to
mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease, whether to Landlord or to others. As used in Subsections
15.2(a)(i) and (ii) above, the “worth at the time of award” shall be computed by
allowing interest at the rate specified in Section 21.12 hereof, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Subsection 15.2(a)(iii) above, the “worth at the time of award” shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of Atlanta at the time of award plus one percent (1%).
 
(b)           Landlord shall have the right to bring a summary proceeding to
recover possession from Tenant. No commencement of any action for re-entry shall
be construed as an election to terminate this Lease, nor shall it absolve or
release Tenant from any of its obligations for the remainder of the Term.
 
(c)           Upon any reletting, all rentals and other sums received by
Landlord from such reletting shall be applied, first, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any costs and expenses of such reletting, including reasonable
brokerage fees and attorneys’ fees and the costs of any alterations and repairs;
third, to the payment of rent and other charges due and unpaid hereunder; and
the residue, if any, shall be held by Landlord and applied in payment of future
rent as the same may become due and payable hereunder. If such rentals and other
sums received from such reletting during any month shall be less than the amount
payable to Landlord by Tenant hereunder for the subject month, Tenant shall
reimburse Landlord for all costs and expenses of such reletting within thirty
(30) days after Landlord’s written request; if such rentals and other sums shall
be more, Tenant shall have no right to, and shall receive no credit for, the
excess. Such deficiency shall be calculated and paid monthly.
 
(d)           Any damage or loss of rent sustained by Landlord may be recovered
by Landlord, at Landlord’s option, at the time of the reletting or termination,
in a single action or in separate actions from time to time as said loss of
rents or damages shall accrue, or in a single proceeding deferred by Landlord or
with jurisdiction reserved by the court until the expiration of the Term (in
which event Tenant hereby agrees that, at Landlord’s option, the cause of action
shall not be deemed to have accrued until the date of expiration of the Term).
In case suit shall be brought for recovery of the Premises, or for the recovery
of rent or any other amount due under the provisions of this Lease, Tenant shall
pay to Landlord all expenses incurred therefor, including reasonable attorneys’
fees.
 
(e)           Mention in this Lease of any particular remedy shall not preclude
Landlord from any other remedy, in law or in equity. Tenant hereby expressly
waives for itself and all persons claiming by or through Tenant, any and all
rights to redeem, reinstate, restore, or obtain relief from forfeiture of this
Lease granted by or under any present or future law in the event of Tenant being
evicted or dispossessed for any cause, or in the event of Landlord obtaining
possession of the Premises by reason of the violation by Tenant of any of the
covenants and conditions of this Lease.
 
- 21 -

 
 
Section 15.3  Bankruptcy.
 
(a)           Neither Tenant’s interest in this Lease, any guarantor of this
Lease, any estate hereby created in Tenant nor any interest herein or therein,
shall pass to any trustee or receiver or assignee for the benefit of creditors
or otherwise by operation of law, except as may specifically be provided
pursuant to the Bankruptcy Code (11 USC §101 et. seq.), as the same may be
amended from time to time.
 
(b)           It is understood and agreed that this Lease is a lease of real
property in an office building as such lease is described in Section 365 of the
Bankruptcy Code, as the same may be amended from time to time. Upon the filing
of a petition by or against Tenant or any guarantor of this Lease under the
Bankruptcy Code, Tenant or any guarantor of this Lease, as debtor and as
debtor-in-possession, and any trustee who may be appointed with respect to the
assets of or estate in bankruptcy of Tenant or any guarantor of this Lease,
agree to pay monthly in advance on the first day of each month, as reasonable
compensation for the use and occupancy of the Premises, an amount equal to all
Minimum Rent, Additional Rent and other charges otherwise due pursuant to this
Lease. Included within and in addition to any other conditions or obligations
imposed upon Tenant or its successor in the event of the assumption and/or
assignment of this Lease are the following: (1) the cure of any monetary
defaults and reimbursement of pecuniary loss within not more than thirty (30)
days of assumption and/or assignment; (2) the deposit of a sum equal to not less
than three (3) months’ Minimum Rent and Additional Rent, which sum shall be
determined by Landlord, in its sole discretion, to be a necessary deposit to
secure the future performance under this Lease of Tenant or its assignee; (3)
the use of the Premises as set forth in Section 5.1 of this Lease being
unchanged; and (4) the prior written consent of any mortgagee to which this
Lease has been assigned as collateral security.
 
Section 15.4 Additional Remedies and Waivers. The rights and remedies of
Landlord set forth herein shall be in addition to any other right and remedy now
or hereafter provided by law or in equity, and all such rights and remedies
shall be cumulative (provided that no duplicate recovery of damages shall result
therefrom). No action or inaction by Landlord shall constitute a waiver of a
default or termination, and no waiver of default or termination shall be
effective unless it is in writing signed by Landlord. No waiver by Landlord of
any violation or breach of any of the terms, provisions or covenants herein
contained shall be deemed or construed to constitute a waiver of any other or
later violation or breach of the same or any other of the terms, provisions and
covenants herein contained.
 
Section 15.5 Landlord’s Cure of Default. If Tenant shall be in default hereunder
after notice and opportunity to cure as set forth in Section 15.1, Landlord
shall have the option, but not the obligation, upon three (3) days written
notice to Tenant (except in the event of any dangerous condition or emergency,
in which event no notice shall be required), to cure the act or failure
constituting said default for the account of and at the expense of Tenant.
Landlord’s cure of, or attempt to cure, any act or failure constituting the
default by Tenant shall not result in a waiver or release of Tenant’s
obligations under this Lease. Tenant agrees to pay Landlord Interest, in
accordance with Section 21.12 below, on all sums expended by Landlord pursuant
to this Section 15.5 from the date of such expenditure, and Tenant agrees to pay
the costs incurred by Landlord pursuant to this Section 15.5, plus Interest on
such costs, to Landlord upon demand.
 
Section 15.6 Landlord's Default and Tenant's Remedies. Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of ninety (90) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within ninety (90) days, such default shall be deemed to
have been cured if Landlord substantially and materially commences such
performance within said thirty-day period and thereafter diligently undertakes
to complete the same as promptly as is commercially reasonable; provided,
however, that such notice and opportunity to cure shall not apply to Landlord’s
default under Sections 4.1 or 4.3 or in the event of an emergency caused by
Landlord’s default. Upon the occurrence of any such default, Tenant may sue for
injunctive relief or to recover damages for any loss directly resulting from the
breach, including reasonable attorneys’ fees, but Tenant shall not be entitled
to terminate this Lease or withhold, offset or abate any sums due hereunder,
except as expressly provided separately or hereunder. In no event, however,
shall Landlord be liable for any consequential or punitive damages. No waiver by
Tenant of any violation or breach of any of the terms, provisions or covenants
herein contained shall be deemed or construed to constitute a waiver of any
other or later violation or breach of the same or any other of the terms,
provisions and covenants herein contained.
 
- 22 -

 
 
ARTICLE XVI
 
RIGHT OF ACCESS
 
Landlord, its agents and employees may, upon twenty-four (24) hours’ prior
notice when possible to Tenant (except in the event of an emergency, in which
event no notice shall be required), enter upon the Premises for the purpose of:
(a) inspecting the same; (b) performing any obligation of Landlord under this
Lease; and (c) showing the Premises to prospective purchasers, lenders or
lessees (but only in the last twelve (12) months of the Term). Landlord reserves
the right to erect, use, maintain and repair pipes, conduits, plumbing, vents,
ducts and wires in, to, under and through the Premises to the extent that
Landlord deems necessary for the proper operation and maintenance of the Office
Building; provided, however, that Landlord shall not unreasonably interfere with
Tenant’s use and enjoyment of the Premises. Landlord agrees to hold Tenant
harmless from any damage or injury to person or property to the extent resulting
from Landlord exercising its rights under this Article XVI. Landlord shall use
reasonable efforts to avoid material interference with the operation of Tenant’s
business within the Premises. Except in the event of an emergency, Landlord
shall not enter the Premises without an employee of Tenant accompanying
Landlord’s representative provided that Tenant makes an employee available
following Landlord’s notice to Tenant of the necessity therefor. If Landlord’s
repairs and other obligations as provided above shall render the Premises
substantially untenantable for any period of time, Tenant shall be entitled to
an equitable abatement of Minimum Rent (unless such condition is the result of
Force Majeure) until such time as the Premises are again tenantable. In the
event that Landlord and Tenant are unable to agree as to the amount of any such
equitable abatement, the same shall be determined by arbitration.
 
ARTICLE XVII
 
DELAYS
 
If Landlord or Tenant is delayed or prevented from performing any of their
respective obligations during the Term because of strikes, lockouts, labor
troubles, acts of God, natural disasters, inability to procure materials,
failure of power, governmental restrictions or reasons of a like nature not the
fault of the party delayed in performing such obligation, then the period of
such delays shall be deemed added to the time herein provided for the
performance of any such obligation, and the defaulting party shall not be liable
for losses or damages caused by such delays; provided, however, that this
Article shall not apply to the payment of any sums of money required to be paid
by Tenant hereunder or any obligation of Landlord or Tenant that can be
satisfied by the payment of money, or affect Tenant’s right to terminate this
Lease under Section 4.2 above.
 
ARTICLE XVIII
 
END OF TERM
 
Section 18.1 Return of Premises. Upon the expiration or sooner termination of
the Term, Tenant shall surrender to Landlord the Premises in accordance with the
terms of this Lease and in a broom-clean condition, in good order, condition and
repair, ordinary wear and tear excepted, and shall surrender to Landlord all
keys to the Premises. Subject to the provisions of Section 4.5 above, Tenant, at
its expense, shall promptly remove all personal property of Tenant, repair all
damage to the Premises caused by such removal and restore the Premises to
substantially the same condition that existed prior to the installation of the
property so removed. Any personal property of Tenant not removed within ten (10)
days following the expiration or earlier termination of this Lease shall be
deemed to have been abandoned by Tenant and shall, at Landlord’s option, become
the property of Landlord, and may be retained or disposed of by Landlord, as
Landlord shall desire. Tenant’s obligation to observe or perform the covenants
set forth in this Section shall survive the termination of this Lease.
 
- 23 -

 
 
Section 18.2 Holding Over. If Tenant shall hold possession of the Premises after
the expiration or termination of this Lease, at Landlord’s option (a) Tenant
shall be deemed to be occupying the Premises as a tenant from day to day at one
hundred twenty-five percent (125%) of Minimum Rent following the lease
expiration for the first three (3) months of such holding over and thereafter at
one hundred fifty percent (150%) of Minimum Rent, and other charges in effect
during the last Lease Year immediately preceding such holdover and otherwise
subject to all of the terms, covenants and conditions of this Lease; or (b)
Landlord may exercise any other remedies it has under this Lease or at law or in
equity including an action for wrongfully holding over. No extension or renewal
of this Lease shall be deemed to have occurred by any holding over.
 
ARTICLE XIX
 
COVENANT OF QUIET ENJOYMENT
 
Landlord covenants that, so long as Tenant pays the rent and all other charges
and performs all of its obligations provided for herein, Tenant shall at all
times during the Term peaceably have, hold and enjoy the Premises, without any
interruption or disturbance from Landlord or anyone lawfully or equitably
claiming through or under Landlord, subject to the terms hereof.
 
ARTICLE XX
 
RESERVED
 
 
ARTICLE XXI
 
MISCELLANEOUS
 
Section 21.1 Entire Agreement. This Lease contains the entire agreement between
the parties hereto, and there are no promises, agreements, conditions,
undertakings, warranties, or representations, oral or written, express or
implied, between them other than as herein set forth except as expressly set
forth in Section 21.35. No change or modification of this Lease or of any of the
provisions hereof shall be valid or effective unless the same is in writing and
signed by the parties hereto. No alleged or contended waiver of any of the
provisions of this Lease shall be valid or effective unless in writing signed by
the party against whom it is sought to be enforced.
 
Section 21.2 Notices. All notices, requests, demands or other communications
hereunder shall be in writing and deemed given (i) when delivered personally, or
(ii) three days after the day deposited in the U.S. Mail, by registered or
certified mail, return receipt requested, postage prepaid, or (iii) on the day
after the day deposited with a recognized overnight courier service (such as
Federal Express), in all events addressed as follows (or to such other address
which a party may from time to time hereafter designate by notice given in
accordance with this Section 21.2):
 
If to Landlord:  

Celebration Pointe Office Partners II, LLC
 
2579 S.W. 87th Drive
 
Gainesville, FL 32608
 
Attention: Svein H. Dyrkolbotn 
 
with a copy to:
Holden, Carpenter & Roscow, PL
5608 NW 43rd Street Gainesville, Florida 32653
Attention: Charles I. Holden, Jr.
 
or to such other addresses as Landlord shall designate by giving notice thereof
to Tenant.
 
If to Tenant:
SharpSpring Technologies, Inc.
550 S.W. 2nd Avenue
Gainesville, Florida 32601
Attention: Edward Lawton
 
 
- 24 -

 
 
or to such other addresses as Tenant shall designate by giving notice thereof to
Landlord.
 
The time to reply to any such notice, request, demand or other communication
shall commence upon actual or deemed delivery, however. Refusal to accept
delivery by any party or the inability to deliver any communication because of a
changed address of which no notice has been given in accordance with this
Section 21.2 shall constitute delivery. Notices may be given by a party’s
attorney or other authorized representative.
 
Section 21.3 Governing Law. It is the intent of the parties hereto that all
questions with respect to the construction of this Lease and the rights and the
liabilities of the parties hereto shall be determined in accordance with the
laws of the State of Florida, and that all disputes arising hereunder shall be
heard and decided in the local jurisdiction where the Office Building is
located.
 
Section 21.4. Successors. This Lease and all rights and liabilities herein given
to, or imposed upon, the respective parties hereto shall extend to and bind the
several respective heirs, executors, administrators, successors, and assigns of
the said parties; and if there shall be more than one Tenant, or more than one
person or entity acting collectively as Tenant, they shall all be bound jointly
and severally by the terms, covenants and agreements contained herein. Any
restriction on or requirement imposed upon Tenant hereunder shall be deemed to
extend to Tenant’s guarantor, Tenant’s sublessees, Tenant’s assignees and
Tenant’s invitees, and it shall be Tenant’s obligation to cause the foregoing
persons to comply with such restrictions or requirements. No rights, however,
shall inure to the benefit of any assignee or other transferee of Tenant, and no
rights or benefits shall be conferred upon any such assignee or transferee by
reason of this Section 21.4, unless such rights or benefits shall be expressly
otherwise set forth in this Lease.
 
Section 21.5 Brokers. Landlord and Tenant acknowledge that Front Street
Commercial Real Estate Group is the only broker involved in this transaction and
all brokerage fees associated with this transaction shall be paid by Landlord
subject to the terms of a separate agreement.
 
Section 21.6  Transfer by Landlord. Landlord hereunder shall have the right to
freely assign this Lease without notice to or the consent of Tenant.
 
Section 21.7 No Partnership. Notwithstanding anything to the contrary contained
in this Lease, Landlord shall not be deemed to be a partner of Tenant or a joint
venture with Tenant.
 
Section 21.8 Waiver of Counterclaims. Intentionally deleted.
 
Section 21.9 Waiver of Jury Trial. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER ON, OR IN RESPECT OF, ANY MATTER WHATSOEVER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT HEREUNDER, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY CLAIM OF
INJURY OR DAMAGE.
 
Section 21.10 Severability. If any term or provision of this Lease, or the
application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and shall be enforced to the fullest
extent permitted by law.
 
Section 21.11. No Waiver. No failure by Landlord to insist upon the strict
performance of any term, covenant, agreement, provision, condition or limitation
of this Lease to be kept, observed or performed by Tenant, and no failure by
Landlord to exercise any right or remedy available upon a breach of any such
term, covenant, agreement, provision, condition or limitation of this Lease,
shall constitute a waiver of any such breach or of any such term, covenant,
agreement, provision, condition or limitation of this Lease.
 
- 25 -

 
 
Section 21.12 Interest. Any amount due from Tenant to Landlord which is not paid
when due shall bear Interest from the date due until paid, unless otherwise
specifically provided herein, but the payment of such Interest shall not excuse
or cure any default by Tenant under this Lease. In no event shall any Interest
calculated under this Lease be at a rate which is higher than the maximum rate
which is allowed under the usury laws of the State, which maximum rate of
interest shall be substituted for the rate in excess thereof, if any, computed
pursuant to this provision.
 
Section 21.13 Rules and Regulations. Tenant agrees to comply with the Rules and
Regulations attached hereto as Exhibit B and observe all other reasonable and
non-discriminatory rules and regulations established by Landlord from time to
time. Tenant’s failure to keep and observe such rules and regulations shall
constitute a default under this Lease. Landlord shall, to the extent
commercially reasonable and practicable, apply the Rules and Regulations
uniformly.
 
Section 21.14 Financial Statements. Provided that Tenant is in default under
this Lease, Tenant shall within ten (10) days after Landlord’s request therefor,
furnish Landlord financial statements outlining Tenant’s then-current financial
condition. If required by Landlord’s lender, then Tenant shall within ten (10)
days after Landlord’s request therefor, furnish Landlord financial statements
outlining Tenant’s then-current financial condition; provided, however, that
Tenant shall not be required to provide such financial statements more than once
per calendar year. Landlord shall keep all financial information provided in a
confidential manner.
 
Section 21.15 General Rules of Construction. (a) This Lease may be executed in
several counterparts, and the counterparts shall constitute one and the same
instrument; (b) Landlord may act under this Lease by its attorney or agent; (c)
wherever a requirement is imposed on Tenant hereunder, Tenant shall be required
to perform such requirement at its sole cost and expense unless it is
specifically otherwise provided herein; (d) (i) wherever appropriate herein, the
singular includes the plural and the plural includes the singular; whenever the
word “including” is used herein without further explanation, it shall be deemed
to mean “including, without limitation”; and (iii) the words “re-enter” and
“re-entry” as used herein shall not be restricted to their technical legal
meaning; (e) anything in this Lease to the contrary notwithstanding: (i) any
provision hereof which permits or requires a party to take any particular action
shall be deemed to permit or require, as the case may be, such party to cause
such action to be taken; and (ii) any provision hereof which requires any party
not to take any particular action shall be deemed to require such party to
prevent such action to be taken by any person or by operation of law.
 
Section 21.16 Recording. Neither this Lease nor any memorandum hereof may be
recorded without the express written consent of Landlord.
 
Section 21.17 Effective Date. For all purposes hereof, the “Effective Date” of
this Lease shall be the date upon which this Lease shall have been executed by
both parties and physically delivered by Landlord to Tenant or its attorney,
which date shall be inserted in the introductory paragraph on page 1 and on the
title page of this Lease. Prior to the Effective Date, neither this Lease nor
anything hereunder shall be legally binding on either Landlord or Tenant, and
the submission of this Lease by Landlord to Tenant prior to such Effective Date
for examination or consideration by Tenant or discussion between Landlord and
Tenant shall not constitute a reservation of or option for the Premises or
create any legal obligation or liability whatsoever on Landlord.
 
Section 21.18 Headings. The captions, section numbers, article numbers and index
appearing in this Lease are inserted only as a matter of convenience and in no
way define, limit, construe, or describe the scope or intent of such sections or
articles of this Lease nor in any way affect this Lease.
 
Section 21.19 Tenant Liability. If two or more individuals, corporations,
partnerships or other persons (or any combination of two or more thereof) shall
sign this Lease as Tenant, the liability of each such individual, corporation,
partnership or other persons to pay rent and perform all other obligations
hereunder shall be deemed to be joint and several, and all notices, payments and
agreements given or made by, with or to any one of such individuals,
corporations, partnerships or other persons shall be deemed to have been given
or made by, with or to all of them.
 
- 26 -

 
 
Section 21.20 Other Tenants. Except as specifically set forth herein, Landlord
reserves the absolute right to effect tenancies in the Project and the Office
Building as Landlord shall determine in the exercise of its sole business
judgment.
 
Section 21.21 Due Authorization. If Tenant is a corporation, a limited liability
company or a partnership, the person(s) executing this Lease on behalf of Tenant
hereby covenants and warrants that: Tenant is a duly formed corporation or a
duly formed limited liability company or a duly created partnership (as the case
may be) in good standing, qualified to do business in the state in which the
Office Building are located; such persons are duly authorized by such
corporation or limited liability company or partnership to execute and deliver
this Lease on behalf of such corporation, limited liability company or
partnership; and this Lease constitutes a valid and binding agreement of Tenant
in accordance with the terms hereof. In connection with this Section 21.21,
Tenant agrees to execute and deliver to Landlord upon written request by
Landlord or Landlord’s mortgagee, authorizing resolutions or written consent
authorizing Tenant to enter into this Lease and any amendments or modifications
of the Lease.
 
Section 21.22 Confidentiality. It is agreed and understood that Tenant may not
disclose any of the terms and provisions contained in this Lease to any other
tenant or occupant in the Office Building or to any agent, employee, subtenant
or assignee of such tenant or occupant. Tenant acknowledges that any breach by
Tenant of the agreements set forth in this Section 21.22 shall cause Landlord
irreparable harm.
 
Section 21.23 Attorneys’ Fees. In any action or proceeding hereunder, the
prevailing party shall be entitled to recover from the other party the
prevailing party’s reasonable costs and expenses in such action or proceeding,
including reasonable attorneys’ fees, costs (including non-taxable costs) and
expenses. The prevailing party shall be entitled to recover all of its
reasonable attorneys’ fees in any dispute arising under this Lease, without
regard to any fee-limiting statute. If either party is sued by a third party as
a result of a violation of a covenant or warranty herein contained by the other
party hereto, then the party who has violated the covenant or warranty shall be
responsible for the reasonable costs and expenses in such action or proceeding
incurred by the other party, including reasonable attorneys’ fees, costs
(including non-taxable costs) and expenses.
 
Section 21.24 Waiver of Redemption by Tenant. TENANT HEREBY WAIVES FOR TENANT
AND FOR ALL THOSE CLAIMING UNDER TENANT ALL RIGHT NOW OR HEREAFTER EXISTING TO
REDEEM BY ORDER OR JUDGMENT OF ANY COURT OR BY ANY LEGAL PROCESS OR WRIT,
TENANT’S RIGHT OF OCCUPANCY OF THE PREMISES AFTER ANY TERMINATION OF THIS LEASE.
 
Section 21.25 Non-Discrimination. Tenant herein covenants by and for itself, its
successors and assigns, and all persons claiming under or through them, and this
Lease is made and accepted upon and subject to the following conditions: That
Tenant shall not discriminate against or segregate any person or group of
persons, on account of race, color, religion, creed, national origin, ancestry,
handicap, age, marital status, or sex in the leasing, subleasing, renting,
transferring, use, occupancy, tenure or enjoyment of the Premises, nor shall
Tenant for itself, or for any person claiming under or through it, establish or
permit such practice or practices of discrimination or segregation with
reference to the selection, location, number or occupancy of tenants, leases,
subleases, subtenants, or vendors in the Premises.
 
Section 21.26   [Intentionally deleted]
 
Section 21.27 Telecommunications Equipment/Early Access. Tenant shall be
entitled with advance written notice to install its telecommunications cabling,
electrical wiring and related equipment during the period that Landlord is
performing Landlord’s Work, provided that Tenant does not unreasonably interfere
with Landlord’s Work. Tenant’s cabling and wiring shall remain on the Premises
upon the expiration or earlier termination of this Lease. While Tenant is on the
Premises, Tenant shall comply with all terms and provisions of this Lease,
except those provisions requiring the payment of Rent.
 
- 27 -

 
 
Section 21.28 Landlord’s Right to Interrupt Utilities. When absolutely necessary
by reason of accident or other cause occurring in the Premises or elsewhere in
the Project, or in order to make any repairs or alterations or additions or
improvements in or relating to the Premises or to other portions of the Project,
and after having exhausted all available alternatives, Landlord reserves the
right to enter the Premises, to interrupt the supply to the Premises or to the
Common Areas, of steam, electricity, water, gas, and other utilities, if any,
and also to suspend the operation of the heating or air-conditioning systems in
or to the Premises or any other portion of the Project, until said repairs,
alterations, additions or improvements shall have been completed. If an
interruption happens as a result of Landlord’s work provided above and it
renders the Premises substantially untenantable for any period of time, Tenant
shall be entitled to an equitable abatement of Minimum Rent (unless such
condition is the result of Force Majeure) until such time as the Premises are
again tenantable. In the event that Landlord and Tenant are unable to agree as
to the amount of any such equitable abatement, the same shall be determined by
arbitration. In the event that such interruption or suspension shall render the
Premises substantially untenantable for a continuous period in excess of fifteen
(15) days, Tenant shall be permitted to terminate this Lease effective
immediately upon written notice to Landlord; provided, however, that in the
event Landlord cures the interruption or suspension on or before the receipt of
Tenant’s termination notice, such termination notice shall be negated and the
terms and conditions of this Lease shall continue in full force and effect. If
Tenant elects to terminate this Lease, then this Lease shall be null and void
and of no further force or effect, and Landlord shall return to Tenant any
prepaid rent and/or any Security Deposit hereunder.
 
Section 21.29 Liability of Landlord. NEITHER LANDLORD, ANY PERSONS OR ENTITIES
COMPRISING LANDLORD, NOR ANY SUCCESSOR-IN-INTEREST TO LANDLORD (OR TO SUCH
PERSONS OR ENTITIES) SHALL HAVE ANY PERSONAL LIABILITY FOR ANY FAILURE BY
LANDLORD TO PERFORM ANY TERM, COVENANT OR CONDITION OF THIS LEASE.
 
Section 21.30 Radon Gas. Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in Building in Florida.
Additional information regarding radon and radon testing may be obtained from
your county public health unit.
 
Section 21.31 Non-Responsibility for Certain Liens. Pursuant to Section 713.10,
Florida Statutes, as same may be amended or replaced from time to time,
Landlord’s interest as herein described shall not be subject to liens for
improvements made by Tenant or any subtenant, and upon request of Landlord,
Tenant shall join in a Notice of Non-Responsibility attesting to such fact.
 
Section 21.32 Landlord Representations. Landlord hereby represents and warrants
to Tenant as follows: (a) Landlord is the sole owner of the Building, and owns a
fee simple interest therein; (b) as of the Effective Date, to the best of
Landlord’s knowledge, with no duty of inquiry, neither the Premises, the
Building, nor the property on which the Building is located are in violation of
any Environmental Requirements of which Landlord has notice that have not been
cured; and (c) as of the Effective Date, there is no action, suit or proceeding
pending or, to the best of Landlord’s knowledge, with no duty of inquiry,
threatened against or affecting the Building, or arising out of the ownership,
management or operation of the Building, which could impair Landlord’s ability
to observe the terms and conditions of this Lease.
 
Section 21.33 Expansion Right. If, during the term of the Lease, Tenant notifies
Landlord in writing (a “Tenant Expansion Request Notice”) that Tenant has a need
for additional space that is at a minimum of twenty-five percent (25%) larger
than the then-current Premises, Landlord shall have ninety (90) days from its
receipt of the Tenant Expansion Request Notice to identify office space located
within a single building within the Project that is substantially equal to
Tenant’s need as set forth in the Tenant Expansion Request Notice (the
“Expansion Space”) and provide Tenant with an outline of the new space
configuration, location, and schedule. Such Expansion Space shall be of similar
quality and price as the Premises. Landlord shall then have twelve (12) months
from the date of a signed agreement to expand to deliver the Expansion Space to
Tenant. If Tenant delivers a Tenant Expansion Request Notice but (i) Landlord
does not then have suitable space available or (ii) Landlord cannot deliver
additional space to meet Tenant’s needs within the time periods prescribed in
this Section 21.33, then at any time after the end of the third (3rd) Lease Year
Tenant may terminate this Lease by written notice to Landlord; provided that no
such termination shall be effective unless and until Tenant pays to Landlord an
amount equal to the sum of (x) any unamortized tenant improvement expenses, (y)
leasing commissions, and (z) a termination fee equal to three (3) months of the
then-current Minimum Rent. Landlord hereby acknowledges and agrees that the
expansion right under this Section 21.33 shall be in addition to, and not a
substitute for, the other rights of first refusal and rights of first offer in
this Lease, if any.
 
[SIGNATURES COMMENCE ON FOLLOWING PAGE]
 
- 28 -

 
 
IN WITNESS WHEREOF, Landlord and Tenant have signed this Lease as of the day and
year first above written.
 
Witnesses:
 
 
LANDLORD:
 
 
 
 
 
 
 
CELEBRATION POINTE OFFICE PARTNERS II,
LLC, a Florida limited liability company
 
 
 
 
 
 
 
 
Print Name:
 
By:
SHD-CELEBRATION POINTE, LLC,
a Florida limited liability company, Manager
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
By: /s/ Svein Dyrkolbotn
 
 
 
Name: Svein Dyrkolbotn
 
 
 
Title: Manager

 
 
 
STATE OF FLORIDA             §
 
                                                 §
COUNTY OF ALACHUA      §
 
 
This instrument was ACKNOWLEDGED before me
on                                                                                  
, 2018, by SVEIN DYRKOLBOTN, as Manager of SHD-CELEBRATION POINTE, LLC, a
Florida limited liability company, the Manager of CELEBRATION POINTE OFFICE
PARTNERS II, LLC, a Florida limited liability company, on behalf of said Florida
limited liability company, who is personally known to me or produced
a                                driver's license as identification.
 
 

[ S E A L ]
 
 
 
 
Notary Public, State of Florida
 
 
 
My Commission Expires:
 
 
 
 
 
 
 
 
 
 
(Printed Name of Notary Public)

 
 
- 29 -

 
 
 
Witnesses:
 
 
TENANT:
 
 
 
 
 
 
 
SHARPSPRING TECHNOLOGIES, INC., a Delaware corporation
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
By: /s/ Edward Lawton
 
 
 
Name: Edward Lawton
 
 
 
            CFO

 
 
 
STATE OF FLORIDA              §
 
                                                  §
COUNTY OF __________      §
 
 
This instrument was ACKNOWLEDGED before me
on                                                                                   
, 2018, by Edward Lawton, as CFO of SharpSpring Technologies, Inc., a Florida
corporation, on behalf of said company, who is personally known to me or
produced                                                   as identification.
 
 

[ S E A L ]
 
 
 
 
Notary Public, State of ___________
 
 
 
My Commission Expires:
 
 
 
 
 
 
 
 
 
 
(Printed Name of Notary Public)

 
- 30 -

 
 
EXHIBIT A-1
 
Site Plan of the Project
 
 
 
 
 
[exhibit A-1 begins on following page]
 
 

 
 
EXHIBIT A-2
 
Site Plan of the Building
 
[shsp_8k000.jpg]
 
 
 

 
 
EXHIBIT B
RULES AND REGULATIONS
 
Tenant expressly covenants and agrees, at all times during the Term, and at such
other times as Tenant occupies the Premises or any part thereof, to comply, at
its own cost and expense, with the following:
 
Landlord shall enforce all rules and regulations in a non-discriminatory manner
among all tenants within the Building.
 
1.           The sidewalks, halls, passages, exits, entrances, elevators, and
stairways of the Building shall not be obstructed by any of the tenants or used
by them for any purpose other than for ingress to and egress from their
respective premises. The halls, passages, exits, entrances, elevators, and
stairways are not for the general public, and Landlord shall in all cases retain
the right to control and prevent access thereto of all persons whose presence in
the judgment of Landlord would be prejudicial to the safety, character,
reputation and interests of the Building and its tenants, provided that nothing
herein contained shall be construed to prevent such access to persons with whom
any tenant normally deals in the ordinary course of its business, unless such
persons are engaged in illegal activities. No tenant and no employee or invitee
of any tenant shall go upon the roof of the Building except such roof or portion
thereof as may be contiguous to the Premises of a particular tenant and may be
designated in writing by Landlord as a roof deck or roof garden area.
 
2.           Following the completion of initial construction of the Building
and opening of the Building for business, access to the elevators during the
hours of 8:00 am and 6:00 pm shall be limited to passengers and tenants. No hand
trucks, construction personnel, or construction equipment shall be permitted in
the Building elevators or carried through the main Building entrances and exits
except between the hours of 6:15 pm and 7:45 am (such limitations do not apply
to any freight elevators that serve the Building). The elevator shall otherwise
be available for use by all tenants in the Building, subject to such reasonable
scheduling as Landlord in its discretion shall deem appropriate. The persons
employed to move equipment in or out of the Building must be acceptable to
Landlord. Landlord shall have the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought into
the Building and the hours of delivery. Heavy objects shall, if considered
necessary by Landlord, stand on wood strips of such thickness as is necessary to
properly distribute the weight and only during the hours listed above. Landlord
will not be responsible for loss of or damage to any such property from any
cause and all damage done to the Building by moving or maintaining such property
shall be repaired at the expense of Tenant.
 
3.           Tenant shall not (i) suffer, allow or permit any vibration, noise,
odor or flashing or bright light to emanate from the Premises or from any
machine or other installation located therein, or otherwise suffer, allow or
permit the same to constitute a nuisance to or interfere with the safety,
comfort or convenience of Landlord or of any other occupant or user of the
Office Building or retail space below; (ii) display, paint, or place any
handbills, bumper stickers or other advertising devices on any vehicle(s) parked
in the parking area(s) of the Project or the parking deck, whether belonging to
Tenant, its employee(s), or any other person(s); (iii) solicit business or
distribute any handbills or other advertising materials in the common areas of
the Project; (iv) conduct or permit any activities on or about the Building that
constitute a public or private nuisance; (v) permit the parking of any vehicles
or the placement of any displays, trash receptacles or other items, so as to
interfere with the use of any driveway, fire lane, corridor, walkway, parking
area, mall or any other common areas of the Project; (vi) use or occupy the
Premises or permit anything to be done therein which in any manner might cause
injury or damage in or about the Project; or (vii) use or occupy the Premises in
any manner which is unreasonably annoying to other tenants in the Project unless
directly occasioned by the proper conduct of Tenant's business in the Premises.
 
4.           Tenant shall secure and protect the Premises, and all property
located within the Premises. Tenant acknowledges and agrees that it, and not
Landlord, is solely responsible for securing and protecting the Premises, and
all property located within the Premises.
 

 
 
5.           Tenant shall use the plumbing within the Premises and the Office
Building only for the purpose for which it is designed. Tenant shall be solely
responsible for any breakage, stoppage or damage resulting from its violation of
this provision, and shall pay any costs associated therewith to Landlord upon
demand as Additional Rent.
 
6.           Smoking is prohibited in all areas of the Project except where
expressly permitted by Landlord, if any. Landlord reserves the right to relocate
or eliminate any such areas where smoking is permitted, at any time. Smoking
within and immediately outside the Office Building is strictly prohibited.
 
7.           If Tenant undertakes any construction activities which cause any
work stoppage, picketing, labor disruption or dispute, so as to interfere with
activities at the Project or Building, Tenant shall, upon request from Landlord,
immediately suspend any construction work being performed in the Premises giving
rise to such labor problems. Tenant shall have no claim for damages of any
nature against Landlord for such suspension nor shall the Commencement Date be
extended as a result thereof.
 
8.           Tenant shall pay before delinquency all license and permit fees,
and other charges of a similar nature, for the conduct of any business in, or
any use of, the Premises. Upon request Tenant shall provide to Landlord a copy
of all its permits associated with the operation of the Premises for the
Permitted Use.
 
9.           Tenant shall not place a load on any floor in the Office Building
which exceeds the load which the floor was designed to carry, or which may
result in improper weight distribution on such floors.
 
10.           Tenant shall not install, operate or maintain in the Premises, or
in any other area of the Office Building, electrical equipment which does not
bear the Underwriters Laboratories seal of approval, or which would overload the
electrical system or any part thereof beyond its capacity for proper, efficient
and safe operation.
 
11.           Tenant shall not store, display, sell, or distribute any alcoholic
beverages, dangerous materials, flammable materials, explosives, or weapons in
the Premises, or conduct any unsafe activities therein, unless permitted
pursuant to the Permitted Use, but may offer alcoholic beverages at employee
social events and client events.
 
12.           No radio or television aerial, HVAC unit or other equipment or
device may be erected by Tenant on the roof or on any exterior wall of the
Premises, or the Office Building in which the Premises is located, without
Landlord's prior written consent. Any aerial or other equipment installed
without such written consent shall be subject to removal by Landlord, at
Tenant's sole risk and expense, without notice. Notwithstanding any contrary
provision of this Lease, Tenant shall have no right to access the roof of the
Premises or of the Office Building in which the Premises is located for any
reason (including, without limitation, repair and maintenance obligations,
installation and/or repair of communications systems, etc.) without the prior
written consent of Landlord, which consent shall be conditioned upon, but not
limited to (a) the prior approval by Landlord of Tenant’s plans for the
installation, repair or maintenance of any equipment;
(b) Tenant utilization of a contractor designated or approved by Landlord for
all roof penetrations and access so as not to void any existing roof warranties;
(c) Tenant maintenance of the area where roof penetrations or installations are
made while Tenant’s equipment is present; (d) insuring the structural soundness
of the roof; (e) the repair by Tenant of any damage to the roof caused by the
making of roof penetrations or equipment installation, maintenance or repair,
including, but not limited to, the repair of the roof penetrations upon the
removal of any equipment installed thereon; (f) the coordination of the time and
method of roof access, (g) the accompaniment by Landlord’s designated
representative for such roof access.
 
 

 
 
13.           Except as may be expressly permitted under the Lease, Tenant shall
not affix or maintain upon the glass panes and supports of the show windows,
entrance ways, doors, exterior walls or roof of the Premises any signs,
advertising placards, names, insignia, trademarks, descriptive material or any
other such like item or items except those which shall have first received the
written approval of Landlord as to size, color, type, location, duration, copy,
nature and display qualities. Tenant shall not affix, tape, place or maintain
within the interior of the Premises any paper signs, cardboard signs,
advertising placards, descriptive material or other such item or items that can
be seen from the exterior of the Office Building, except those which shall have
first received the written approval of Landlord as to form, size, type, color,
location, duration, copy, nature and display qualities. Tenant shall not install
or maintain any flashing, revolving, travelling, fiber optic or other lighting
deemed distractive by Landlord anywhere within or upon the Premises. Landlord
may, at Tenant's cost, remove any item erected in violation of this subsection.
 
14.           The Premises shall not be used for housing, lodging or sleeping
purposes or for any immoral or illegal purposes.
 
15.           Tenant shall not place any furniture, accessories or other
materials on any balconies located within or adjacent to the Premises without
having obtained Landlord's express written approval thereof in each instance.
 
16.           No sunscreen or other films shall be applied to the interior
surface of any window glass. All glass, locks and trimmings in or upon the doors
and windows of the Premises shall be kept whole, and when any part thereof shall
be broken, the same shall be immediately replaced or repaired and put in order
at Tenant's expense under the direction and to the satisfaction of Landlord, and
shall be left whole and in good repair.
 
17.           Open fires of any type are hereby prohibited.
 
18.           The listing of the aforementioned items is not intended to be
exclusive, but rather to indicate part of the scope and nature of the types of
rules and regulations Landlord may impose. Landlord reserves the right, in its
reasonable discretion and from time to time, to amend, alter, add and subtract
from these rules and to make specific exceptions thereto. The Rules and
Regulations set forth herein are intended to supplement the provisions of the
Lease; in the event that any of the provisions of the Rules and Regulations
conflict with the provisions of the Lease, the provisions of the Lease shall
govern.
 
 

 
 
EXHIBIT C
 
COMMENCEMENT AND EXPIRATION DATE DECLARATION
 
 
THIS COMMENCEMENT AND EXPIRATION DATE DECLARATION, made this day       
of                          , 2018, by and between CELEBRATION POINTE OFFICE
PARTNERS II, LLC, a Florida limited liability company (herein “Landlord”), and
SHARPSPRING TECHNOLOGIES, INC., a Florida corporation (herein “Tenant”).
W I T N E S S E T H:
 
WHEREAS, Landlord and Tenant have entered into that certain office lease dated ,
2018 (the “Lease”), for certain property located at Celebration Pointe, in
Gainesville, Alachua County, Florida; and
 
WHEREAS, Landlord and Tenant wish to set forth their agreements as to the
commencement of the Term of the Lease, among other things.
 
NOW, THEREFORE, Landlord and Tenant agree as follows (all capitalized terms
shall have the same meanings herein as are attributed to such terms in the
Lease):
 
1.  The Term of the Lease commenced on                      .

 
2.  The Initial Term of the Lease shall expire on                      .
 
3.  Tenant has Two (2) option of Five (5) years.
 
4.  The Commencement Date for purposes of paying rent under the Lease is.
 
5.  As of the Commencement Date, Usable Area of the Premises:                
square feet.
 
6.  As of the Commencement Date, Rentable Area of the Premises including load
factor of 12% on third (3rd) floor and 9% on fourth (4th) floor:
               square feet.
 
7.  Rentable Area of Building 5001:                square feet.
 
8.  The final space plan of the Premises, which depicts the portion of the
Premises that is under the exclusive control of Tenant as well as any shared
space, is attached hereto as Exhibit “A”. It is hereby added as Exhibit A-3 to
the Lease.
 
 

 
 
IN WITNESS WHEREOF, Landlord and Tenant have signed and sealed this Commencement
and Expiration Date Declaration as of the day and year first above written.
 
 
LANDLORD:
 
 
 
CELEBRATION POINTE OFFICE PARTNERS II,
 
LLC, a Florida limited liability company
 
 
 
By:              SHD-CELEBRATION POINTE, LLC,
 
a Florida limited liability company, Manager
 
 
 
 
 
 
 
 
 
By:_____________________________________
 
Name: Svein Dyrkolbotn
 
Title:   Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
TENANT:
 
 
 
SHARPSPRING TECHNOLOGIES, INC.,
 
a Florida corporation
 
 
 
 
 
 
 
By:                                               
       Edward Lawton
 
       CFO

 
 

 
 
EXHIBIT D
 
 
INTENTIONALLY DELETED
 
 
 

 
 
EXHIBIT E
 
DESCRIPTION OF LANDLORD’S WORK
(To Be Provided Prior to Execution of Lease)
  (“Turnkey Condition”)
 
 
 
 

 
 
EXHIBIT F
 
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
 
THIS AGREEMENT executed on the date(s) indicated on each acknowledgment, but to
be effective as of                                 , 20           , among
____________________________, (hereinafter referred to as "Lender"),
________________________, a _________________________ (hereinafter referred to
as "Tenant"), and _______, (hereinafter referred to as "Landlord").
 
S T A T E M E N T              O F           B A C K G R O U N D

 
Landlord and Tenant's predecessor in interest entered into that certain lease
(hereinafter referred to as the "Lease") dated , 20 , executed by Landlord and
Tenants, relating to the premises described therein (hereinafter referred to as
the "Premises") and being part of the Property (as hereinafter described).
Lender has made or has committed to make a loan to Landlord in the approximate
principal amount of $ secured by a deed of trust, mortgage or security deed
(hereinafter referred to as the "Mortgage") and an assignment of leases and
rents from Landlord to Lender covering certain property described in Exhibit A
attached hereto and by this reference made a part hereof (the "Property")
including the Premises. Tenant has agreed that the Lease shall be subject and
subordinate to the Mortgage held by Lender, provided Tenant is assured of
continued occupancy of the Premises under the terms of the Lease;
 
S T A T E M E N T                  O F                    A G R E E M E N T

 
For and in consideration of the mutual covenants herein contained, the sum of
Ten Dollars ($10.00) and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, and notwithstanding anything in
the Lease to the contrary, it is hereby agreed as follows:
 
ARTICLE II Lender, Tenant and Landlord do hereby covenant and agree that the
Lease with all rights, options (including options to acquire or lease all or any
part of the Premises), liens and charges created thereby, is and shall continue
to be subject and subordinate in all respects to the Mortgage and to any
renewals, modifications, consolidations, replacements and extensions thereof and
to all advancements made thereunder.
 
ARTICLE III Lender does hereby agree with Tenant that, in the event Lender
becomes the owner of the Premises by foreclosure, conveyance in lieu of
foreclosure or otherwise, so long as Tenant complies with and performs its
obligations under the Lease, (a) the Lease shall continue in full force and
effect as a direct Lease between the succeeding owner of the Property and
Tenant, upon and subject to all of the terms, covenants and conditions of the
Lease, for the balance of the term of the Lease together with any extensions
thereof, and Lender will not disturb the possession of Tenant, and (b) the
Premises shall be subject to the Lease and Lender shall recognize Tenant as the
tenant of the Premises for the remainder of the term of the Lease together with
any extensions thereof in accordance with the provisions thereof; provided,
however, that Lender shall not be subject to any claims, offsets or defenses
which Tenant might have against any prior landlord (including Landlord) nor
shall Lender be liable for any act or omission of any prior landlord (including
Landlord), nor shall Lender be bound by any rent or additional rent which Tenant
might have paid for more than the then current month or any security deposit or
other prepaid charge paid to any prior landlord (including Landlord) nor shall
it be bound by any amendment or modification of the Lease made without its
written consent to the extent that such consent is required by the Mortgage.
Nothing contained herein shall prevent Lender from naming Tenant in any
foreclosure or other action or proceeding initiated by Lender pursuant to the
Mortgage to the extent necessary under applicable Law in order for Lender to
avail itself of and complete the foreclosure or other remedy; provided, however,
that such foreclosure shall be subject to the Lease as affected by this
Agreement.
 

 
 
ARTICLE IV Tenant does hereby agree with Lender that, in the event Lender
becomes the owner of the Premises by foreclosure, conveyance in lieu of
foreclosure or otherwise, then Tenant shall attorn to and recognize Lender as
the landlord under the Lease for the remainder of the term and any renewals
thereof, and Tenant shall perform and observe its obligations thereunder,
subject only to the terms and conditions of the Lease. Tenant further covenants
and agrees to execute and deliver upon request of Lender an appropriate
agreement of attornment to Lender and any subsequent titleholder of the
Premises.
 
ARTICLE V Tenant acknowledges that Landlord will execute and deliver to Lender
an assignment of the Lease as security for said loan, and Tenant hereby
expressly consents to such assignment. Tenant agrees to notify Lender of any
default(s) by Landlord under the Lease of which Tenant provides written notice
to Landlord in accordance with the Lease; Lender shall have the same right to
cure such default(s) as is provided to Landlord under the Lease.
 
ARTICLE VI If any portion or portions of this Agreement shall be held invalid or
inoperative, then all of the remaining portions shall remain in full force and
effect, and, so far as is reasonable and possible, effect shall be given to the
intent manifested by the portion or portions held to be invalid or inoperative.
 
ARTICLE VII This Agreement shall be governed by and construed in accordance with
the laws of the State of Florida.
 
ARTICLE VIII  Lender shall not, either by virtue of the Mortgage, the Assignment
of Leases or this Agreement, be or become a mortgagee in possession or be or
become subject to any liability or obligation under the Lease or otherwise until
Lender shall have acquired the interest of Landlord in the Premises, by
foreclosure or otherwise, and then such liability or obligation of Lender under
the Lease shall extend only to those liability or obligations accruing
subsequent to the date that Lender has acquired the interest of Landlord in the
Premises as modified by the terms of this Agreement.
 
ARTICLE IX  Any and all notices, elections, approvals, consents, demands,
requests and responses thereto ("Communications") permitted or required to be
given under this Agreement shall be in writing and shall be deemed to have been
properly given and shall be effective upon the earlier of receipt thereof or
deposit thereof in the United States mail, postage prepaid, certified with
return receipt requested, to the other party at the address of such other party
set forth hereinbelow or at such other address within the continental United
States as such other party may designate by notice specifically designated as a
notice of change of address and given in accordance herewith; provided, however,
that the time period in which a response to any Communication must be given
shall commence on the date of receipt thereof; and provided further that no
notice of change of address shall be effective with respect to Communications
sent prior to the time of receipt thereof. Any notice, if given to Lender, must
be addressed as follows, subject to change as provided hereinabove:
 
Lender:
 
with a copy to:
 
and, if given to Tenant, must be addressed as follows, subject to change as
provided hereinabove:
 
_______________________
_______________________
_______________________
_______________________

 
 
 

 
 
and, if given to Landlord, must be addressed as follows, subject to change as
provided hereinabove:
 
_______________________
_______________________
_______________________
_______________________

 
ARTICLE X This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors,
successors-in-title and assigns. When used herein, the term "landlord" refers to
Landlord and to any successor to the interest of Landlord under the Lease.
 
ARTICLE XI This Agreement may be executed in any number of counterparts, each of
which shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Agreement may be detached from any counterpart of this
Agreement without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Agreement identical in form hereto
but having attached to it one or more additional signature pages.
 
 

 
 
[SIGNATURE PAGE FOLLOWS]
 
 

 
 
EXECUTED to be effective as of the date first written above.
 
 
LENDER:
 
 
 
 
 
Date
By:  
 
 
 
 
Name: 
 
 
 
Title: 
 


 
 
STATE OF
 
 
§
 
 
 
§
COUNTY OF
 
 
§

 
This instrument was ACKNOWLEDGED before me on ____________________ by
_____________________________, as ______________________ of
_________________________, a ______________________ state-chartered bank, on
behalof said bank.

 
 

[ S E A L ]
 
 
 
 
Notary Public, State of _______________________________
 
 
 
My Commission Expires:
 
 
 
 
 
 
 
 
 
 
(Printed Name of Notary Public)

 
 

 
 

 
 
 


 
 
TENANT:
 
 
 
 
 
 
 
 
 
 
 
a

 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: ____________________________

 
 
 
Title: _____________________________

 
 
 
 
 
 
 
(CORPORATE SEAL)

 
 
 
STATE OF _________________         §
                                                              §
COUNTY OF ________________      §
 
 
This instrument was ACKNOWLEDGED before me
on                                                                                  
by _____________, as ______________ of ______________, a __________________, on
behalf of said ________________________.
 
 
[ S E A L ]
 
 
 
 
Notary Public, State of ______________
 
 
 
My Commission Expires:
 
 
 
 
 
 
 
 
 
 
(Printed Name of Notary Public)

 
 
 

 
 
 


 
 
LANDLORD:
 
 
 
 
 
 
 
 
 
 
 
a

 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name: ____________________________

 
 
 
Title: _____________________________

 
 
 
 

 
 
 
STATE OF _________________         §
                                                              §
COUNTY OF ________________      §
 
 
This instrument was ACKNOWLEDGED before me
on                                                                                  
by _____________, as ______________ of ______________, a __________________, on
behalf of said ________________________.
 
 
[ S E A L ]
 
 
 
 
Notary Public, State of ______________
 
 
 
My Commission Expires:
 
 
 
 
 
 
 
 
 
 
(Printed Name of Notary Public)

 
  
 
